Exhibit 10.1
$600,000,000
Energizer Holdings, Inc.
4.700% Senior Notes due 2021
Purchase Agreement
May 16, 2011
Goldman, Sachs & Co.
Merrill Lynch, Pierce, Fenner & Smith
          Incorporated
J.P. Morgan Securities LLC
As Representatives of the
several Initial Purchasers listed
in Schedule 1 hereto
Goldman, Sachs & Co.
200 West Street
New York, NY 10282
Merrill Lynch, Pierce, Fenner & Smith
          Incorporated
One Bryant Park
New York, NY 10036
J. P. Morgan Securities LLC
383 Madison Avenue
New York, NY 10017
Ladies and Gentlemen:
     Energizer Holdings, Inc., a Missouri corporation (the “Company”), proposes
to issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as Representatives (the
“Representatives”), $600,000,000 principal amount of its 4.700% Senior Notes due
2021 (the “Securities”). The Securities will be issued pursuant to an Indenture
to be dated as of May 19, 2011 as supplemented by a supplemental indenture dated
as of such date (together, the “Indenture”) among the Company, the guarantors
listed in Schedule 2 hereto (the “Guarantors”) and The Bank of New York Mellon
Trust Company, N.A., as trustee (the “Trustee”), and will be guaranteed on an
unsecured senior basis by each of the Guarantors (the “Guarantees”).

 



--------------------------------------------------------------------------------



 



     The Securities will be sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company and the Guarantors have
prepared a preliminary offering memorandum dated May 16, 2011 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Company and the Securities. Copies of the Preliminary Offering Memorandum have
been, and copies of the Offering Memorandum will be, delivered by the Company to
the Initial Purchasers pursuant to the terms of this Agreement. The Company
hereby confirms that it has authorized the use of the Preliminary Offering
Memorandum, the other Time of Sale Information (as defined below) and the
Offering Memorandum in connection with the offering and resale of the Securities
by the Initial Purchasers in the manner contemplated by this Agreement.
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Preliminary Offering Memorandum. References herein to the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum shall be deemed to refer to and include any document incorporated by
reference therein.
     At or prior to the time when sales of the Securities were first made (the
“Time of Sale”), the following information shall have been prepared
(collectively, the “Time of Sale Information”): the Preliminary Offering
Memorandum, as supplemented and amended by the written communications listed on
Annex A hereto.
     Holders of the Securities (including the Initial Purchasers and their
direct and indirect transferees) will be entitled to the benefits of a
Registration Rights Agreement, to be dated the Closing Date (as defined below)
and substantially in the form attached hereto as Exhibit A (the “Registration
Rights Agreement”), pursuant to which the Company and the Guarantors will agree
to file one or more registration statements with the Securities and Exchange
Commission (the “Commission”) providing for the registration under the
Securities Act of the Securities or the Exchange Securities referred to (and as
defined) in the Registration Rights Agreement.
     The Company hereby confirms its agreement with the several Initial
Purchasers concerning the purchase and resale of the Securities, as follows:
     1. Purchase and Resale of the Securities. (a) The Company agrees to issue
and sell the Securities to the several Initial Purchasers as provided in this
Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees, severally and not jointly, to purchase from the Company
the respective principal amount of Securities set forth opposite such Initial
Purchaser’s name in Schedule 1 hereto at a price equal to 99.342% of the
principal amount thereof plus accrued interest, if any, from May 19, 2011 to the
Closing Date (as defined below). The Company will not be obligated to deliver
any of the Securities except upon payment for all the Securities to be purchased
as provided herein.

2



--------------------------------------------------------------------------------



 



     (b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:
     (i) it is a qualified institutional buyer (a “QIB”) within the meaning of
Rule 144A under the Securities Act (“Rule 144A”) and an accredited investor
within the meaning of Rule 501(a) under the Securities Act;
     (ii) it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and
     (iii) it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:
     (A) within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A and in connection with each such
sale, it has taken or will take reasonable steps to ensure that the purchaser of
the Securities is aware that such sale is being made in reliance on Rule 144A;
or
     (B) in accordance with the restrictions set forth in Annex C hereto.
     (c) Each Initial Purchaser acknowledges and agrees that the Company and,
for purposes of the opinions to be delivered to the Initial Purchasers pursuant
to Sections 6(f) and 6(g), counsel for the Company and counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above (including Annex C
hereto), and each Initial Purchaser hereby consents to such reliance.
     (d) The Company acknowledges and agrees that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser
and that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser (a “Participating Affiliate”).
     (e) The Company and the Guarantors acknowledge and agree that the Initial
Purchasers are acting solely in the capacity of arm’s length contractual
counterparties to the Company and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as financial advisors or fiduciaries to, or
agents of, the Company, the Guarantors or any other person. Additionally,
neither the Representatives nor any other Initial Purchaser is advising the
Company, the Guarantors or any other person as to any legal, tax,

3



--------------------------------------------------------------------------------



 



investment, accounting or regulatory matters in any jurisdiction. The Company
and the Guarantors shall consult with their own advisors concerning such matters
and shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and neither the
Representatives nor any other Initial Purchaser shall have any responsibility or
liability to the Company or the Guarantors with respect thereto. Any review by
the Representatives or any Initial Purchaser of the Company, the Guarantors, and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representatives or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Company, the Guarantors or any other person.
     2. Payment and Delivery. (a) Payment for and delivery of the Securities
will be made at the offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue,
New York, NY 10017 at 10:00 A.M., New York City time, on May 19, 2011, or at
such other time or place on the same or such other date, not later than the
fifth business day thereafter, as the Representatives and the Company may agree
upon in writing. The time and date of such payment and delivery is referred to
herein as the “Closing Date.”
     (b) Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Company to the
Representatives against delivery to the nominee of The Depository Trust Company,
for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Company. The Global Note will be made available for inspection by the
Representatives not later than 1:00 P.M., New York City time, on the business
day prior to the Closing Date.
     3. Representations and Warranties of the Company and the Guarantors. The
Company and the Guarantors jointly and severally represent and warrant to each
Initial Purchaser that:
     (a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with the
Initial Purchaser Information as defined in Section 7(b) hereof.
     (b) Additional Written Communications. The Company (including its agents
and representatives, other than the Initial Purchasers in their capacity as
such) has not prepared, made, used, authorized, approved or referred to and will
not prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to

4



--------------------------------------------------------------------------------



 



sell or solicitation of an offer to buy the Securities (each such communication
by the Company or its agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex A hereto, including a
term sheet substantially in the form of Annex B hereto, which constitute part of
the Time of Sale Information, and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(c). Each such
Issuer Written Communication does not conflict with the information contained in
the Preliminary Offering Memorandum or the Offering Memorandum. Each such Issuer
Written Communication, when taken together with the Time of Sale Information,
did not, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in each such Issuer
Written Communication in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in any Issuer
Written Communication.
     (c) Incorporated Documents. The documents incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder, and did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
     (d) Financial Statements. The financial statements and the related notes
thereto included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum present fairly in all material respects
the financial position of the Company and its subsidiaries as of the dates
indicated and the results of their operations and the changes in their cash
flows for the periods specified; such financial statements have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods covered thereby except as set forth in the notes
thereto; and the other financial information included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
has been derived from the accounting records of the Company and its subsidiaries
and presents fairly in all material respects the information shown thereby.
     (e) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum (i) there has not been any
material change in the long-term debt of the Company or any of its subsidiaries,
or any dividend or distribution of any kind declared, set aside for payment,
paid or made by the

5



--------------------------------------------------------------------------------



 



Company on any class of capital stock, or any material adverse change, or
development involving a prospective change that has had, or would reasonably be
expected to have, a material adverse effect on the business, properties,
management, financial position, results of operations or prospects of the
Company and its subsidiaries taken as a whole; (ii) neither the Company nor any
of its subsidiaries has entered into any transaction or agreement that is
material to the Company and its subsidiaries taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and its subsidiaries taken as a whole; and (iii) neither the Company nor any of
its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in the case of each of clause (i), (ii) and (iii) above as otherwise
disclosed in the Time of Sale Information.
     (f) Organization and Good Standing. The Company and each of the Guarantors
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, management, financial
position, results of operations or prospects of the Company and its subsidiaries
taken as a whole or on the performance by the Company and the Guarantors of
their obligations under the Securities and the Guarantees (a “Material Adverse
Effect”). The subsidiaries listed in Schedule 3 to this Agreement are, as of
March 31, 2011, the only significant subsidiaries of the Company within the
meaning of Rule 1-02(w) of Regulation S-X.
     (g) Capitalization. The Company has an authorized capitalization as set
forth in each of the Time of Sale Information and the Offering Memorandum under
the heading “Capitalization”; and all the outstanding shares of capital stock or
other equity interests of each subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company (except, in the case of any foreign
subsidiary, for directors’ qualifying shares), free and clear of any lien,
charge, encumbrance, security interest, restriction on voting or transfer or any
other claim of any third party, except those that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
     (h) Due Authorization. The Company and each of the Guarantors have full
right, power and authority to execute and deliver this Agreement, the
Securities, the Indenture (including each Guarantee set forth therein), the
Exchange Securities and the Registration Rights Agreement (collectively, the
“Transaction Documents”) and to perform their respective obligations hereunder
and thereunder; and all action required to

6



--------------------------------------------------------------------------------



 



be taken for the due and proper authorization, execution and delivery of each of
the Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken.
     (i) The Indenture. The Indenture has been duly authorized by the Company
and each of the Guarantors and, when duly executed and delivered in accordance
with its terms by each of the parties thereto, will constitute a valid and
legally binding agreement of the Company and each of the Guarantors enforceable
against the Company and each of the Guarantors in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability (collectively, the
“Enforceability Exceptions”); and on the Closing Date, the Indenture will
conform in all material respects to the requirements of the Trust Indenture Act
of 1939, as amended (the “Trust Indenture Act”), and the rules and regulations
of the Commission applicable to an indenture that is qualified thereunder.
     (j) The Securities and the Guarantees. The Securities have been duly
authorized by the Company and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company enforceable against the Company in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture; and the Guarantees have been duly authorized
by each of the Guarantors and, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.
     (k) The Exchange Securities. On the Closing Date, the Exchange Securities
(including the related guarantees) will have been duly authorized by the Company
and each of the Guarantors and, when duly executed, authenticated, issued and
delivered as contemplated by the Registration Rights Agreement, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company, as issuer, and each of the Guarantors, as guarantor,
enforceable against the Company and each of the Guarantors in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture.
     (l) Purchase and Registration Rights Agreements. This Agreement has been
duly authorized, executed and delivered by the Company and each of the
Guarantors; and the Registration Rights Agreement has been duly authorized by
the Company and each of the Guarantors and on the Closing Date will be duly
executed and delivered by the Company and each of the Guarantors and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Company
and each of the Guarantors enforceable against the Company and each of the
Guarantors in accordance with its terms, subject to the

7



--------------------------------------------------------------------------------



 



Enforceability Exceptions, and except that rights to indemnity and contribution
thereunder may be limited by applicable law and public policy.
     (m) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.
     (n) No Violation or Default. Neither the Company nor any of the Guarantors
is (i) in violation of its charter or by-laws or similar organizational
documents; (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of the Guarantors is a party or by which the Company or
any of the Guarantors is bound or to which any of the property or assets of the
Company or any of the Guarantors is subject; or (iii) except as described in the
Time of Sale Information and the Offering Memorandum, in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
     (o) No Conflicts. The execution, delivery and performance by the Company
and each of the Guarantors of each of the Transaction Documents to which each is
a party, the issuance and sale of the Securities (including the Guarantees) and
the consummation of the transactions contemplated by the Transaction Documents
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any of the Guarantors pursuant to, any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which the Company
or any of the Guarantors is a party or by which the Company or any of the
Guarantors is bound or to which any of the property or assets of the Company or
any of the Guarantors is subject, (ii) result in any violation of the provisions
of the charter or by-laws or similar organizational documents of the Company or
any of the Guarantors or (iii) result in the violation of any law or statute or
any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, (x) in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (y) in the case of clause (iii) above, for any such violation
that may arise under applicable state securities laws or rules or statutes in
connection with the purchase and distribution of the Securities by the Initial
Purchasers.
     (p) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required of the Company or any Guarantor for the
execution, delivery and performance by the Company and each of the Guarantors of
each of the Transaction Documents to which each is a party, the issuance and
sale of the Securities (including the

8



--------------------------------------------------------------------------------



 



Guarantees) and compliance by the Company and each of the Guarantors with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except (i) as have been obtained or made and (ii) for
such consents, approvals, authorizations, orders and registrations or
qualifications (A) as may be required (x) under applicable state securities laws
or any foreign laws or statutes in connection with the purchase and resale of
the Securities by the Initial Purchasers and (y) with respect to the Exchange
Securities (including the related guarantees) under the Securities Act, the
Trust Indenture Act and applicable state securities laws as contemplated by the
Registration Rights Agreement or (B) as described in the Time of Sale
Information and the Offering Memorandum or (C) as may be required as a result of
the legal or regulatory status of any person (other than the Company or its
subsidiaries) because of any other facts specifically pertaining to such person.
     (q) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending, or, to the
knowledge of the Company, threatened, to which the Company or any of its
subsidiaries is or may be a party or, in the case of investigations, to the
knowledge of the Company, may reasonably be expected to be a party or to which
any property of the Company or any of its subsidiaries is the subject or, in the
case of investigations, to the knowledge of the Company, may reasonably be
expected to be the subject that, individually or in the aggregate, if determined
adversely to the Company or any of its subsidiaries, could reasonably be
expected to have a Material Adverse Effect; and no such investigations, actions,
suits or proceedings are, to the knowledge of the Company and each of the
Guarantors, threatened or contemplated by any governmental or regulatory
authority or threatened by others.
     (r) Independent Accountants. To the Company’s knowledge, after reasonable
inquiry, PricewaterhouseCoopers, who have certified certain financial statements
of the Company and its subsidiaries, is an independent registered public
accounting firm with respect to the Company and its subsidiaries within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.
     (s) Title to Real and Personal Property. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
the Company and its subsidiaries have good title in fee simple (in the case of
owned real property) to, or have valid rights to lease or otherwise use, all
items of real and personal property that are material to the respective
businesses of the Company and its subsidiaries, in each case, to the knowledge
of the Company, free and clear of all liens, encumbrances, claims and defects
and imperfections of title except those that (i) are shown on the financial
statements (including the related notes thereto) of the Company and its
consolidated subsidiaries included or incorporated by reference, or otherwise
described or disclosed in the Time of Sale Information or the Offering
Memorandum or (ii) do not materially interfere with the use made and proposed to
be made of such property by the Company and its subsidiaries.

9



--------------------------------------------------------------------------------



 



     (t) Title to Intellectual Property. The Company and/or its subsidiaries own
or possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) necessary for the conduct of their respective businesses,
except as would not reasonably be expected to result in a Material Adverse
Effect and, to the Company’s knowledge, the conduct of their respective
businesses will not conflict in any material respect with any such rights of
others, and the Company and its subsidiaries have not received any notice of any
claim of infringement of or conflict with any such intellectual property rights
of others that would reasonably be expected to result in a Material Adverse
Effect.
     (u) No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and the directors, officers, shareholders or other affiliates of the Company or
any of its subsidiaries, on the other, that would be required by the Securities
Act to be described in a registration statement to be filed with the Commission
and that is not so described in each of the Time of Sale Information and the
Offering Memorandum.
     (v) Investment Company Act. Neither the Company nor any of the Guarantors
is, and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder (collectively, the “Investment Company Act”).
     (w) Taxes. Each of the Company and its subsidiaries has filed all federal,
state, local and foreign tax returns required to be filed by it through the date
hereof and paid all taxes as shown thereon and all assessments received by it to
the extent required to be paid and not being contested in good faith, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect; and to the Company’s knowledge, except as otherwise disclosed in
each of the Time of Sale Information and the Offering Memorandum, there is no
tax deficiency that has been, or would reasonably be expected to be, asserted in
writing against the Company or any of its subsidiaries or any of their
respective properties or assets that would reasonably be expected to have a
Material Adverse Effect.
     (x) Licenses and Permits. Except as described in the Time of Sale
Information and the Offering Memorandum, the Company and its subsidiaries
possess all licenses, certificates, permits and other authorizations issued by,
and have made all declarations and filings with, the appropriate federal, state,
local or foreign governmental or regulatory authorities that are necessary for
the ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Offering Memorandum, except where the failure to possess or make

10



--------------------------------------------------------------------------------



 



the same would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; and except as described in each of the Time of
Sale Information and the Offering Memorandum, neither the Company nor any of its
subsidiaries has received notice of any revocation or modification of any such
license, certificate, permit or authorization that would not reasonably be
expected to have a Material Adverse Effect or has any reason to believe that any
such license, certificate, permit or authorization will not be renewed in the
ordinary course, except where such event would not reasonably be expected to
have a Material Adverse Effect.
     (y) No Labor Disputes. (i) No labor disturbance by or dispute with
employees of the Company or any of its subsidiaries exists or, to the knowledge
of the Company and each of the Guarantors, is contemplated or threatened and
(ii) neither the Company nor any Guarantor is aware of any existing or imminent
labor disturbance by, or dispute with, the employees of any of the Company’s or
any of the Company’s subsidiaries’ principal suppliers, contractors or
customers, except with respect to clauses (i) and (ii) above as would not
reasonably be expected to have a Material Adverse Effect.
     (z) Compliance With Environmental Laws. Except as described in the Time of
Sale Information and the Offering Memorandum, (i) the Company and its
subsidiaries (x) are, and to the knowledge of the Company, at all prior times
were, in compliance with any and all applicable federal, state, local and
foreign laws (including common law), rules, regulations, requirements,
decisions, judgments, decrees and orders relating to the protection of human
health or safety, the environment, natural resources, hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”), (y) have received and are in compliance with all permits, licenses,
certificates or other authorizations or approvals (collectively, “Approvals”)
required of them under applicable Environmental Laws to conduct their respective
businesses, and (z) have not received notice of any actual or potential
liability, or violation, under or relating to any Environmental Laws, including
for the investigation, remediation, disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, other than with respect to
such notices as have been resolved and for which no costs, obligations or
damages remain, and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice, and (ii) there are no costs
or liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any Approval, any related constraints on operating
activities and any potential liabilities to third parties) of or relating to the
Company or its subsidiaries, except in the case of each of (i) and (ii) above,
for any such failure to comply, or failure to receive required Approvals, or
notice, or cost or liability, as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (iii) except as
described in each of the Time of Sale Information and the Offering Memorandum,
(x) there are no proceedings that are pending, or that are known by the Company
to be contemplated, against the Company or any of its subsidiaries under any
Environmental Laws in which a governmental entity is also a party, other than
such proceedings which the Company reasonably believes will not result in
monetary sanctions (exclusive of any interest or costs) of $100,000 or more,
(y) the Company and its subsidiaries are not aware of any issues regarding

11



--------------------------------------------------------------------------------



 



compliance with Environmental Laws, or liabilities or other obligations under
Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants, that would reasonably be expected to have a material
effect on the capital expenditures, earnings or competitive position of the
Company and its subsidiaries, and (z) none of the Company and its subsidiaries
anticipates material capital expenditures relating to any Environmental Laws.
     (aa) Compliance With ERISA. Except as would not reasonably be expected to
have a Material Adverse Effect or as disclosed in the Time of Sale Information
and the Offering Memorandum, (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) has
been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Code; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code, whether or not
waived, has occurred or is reasonably expected to occur; (iv) the fair market
value of the assets of each Plan exceeds the present value of all benefits
accrued under such Plan as of the end of the Company’s most recent fiscal year
(determined based on those assumptions used to fund such Plan); (v) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur; and (vi) neither the Company nor any member
of the Controlled Group has incurred, nor reasonably expects to incur, any
liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the PBGC, in the ordinary course and without default) in respect of
a Plan (including a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA).
     (bb) Disclosure Controls. The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in
Rule 13a-15(e) of the Exchange Act) that is designed to provide reasonable
assurance that information required to be disclosed by the Company in reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. The Company
and its subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.
     (cc) Accounting Controls. The Company and its subsidiaries maintain systems
of “internal control over financial reporting” (as defined in Rule 13a-15(f) of
the Exchange

12



--------------------------------------------------------------------------------



 



Act) that comply in all material respects with the requirements of the Exchange
Act and have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles. The
Company and its subsidiaries maintain internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in each of the Time of Sale Information and the Offering
Memorandum, there are no material weaknesses in the Company’s internal controls.
     (dd) Insurance. Except as would not reasonably be expected to have a
Material Adverse Effect or as described in the Time of Sale Information and the
Offering Memorandum, the Company and its subsidiaries are insured by insurers of
recognized financial responsibility or are self-insured against such losses and
risks and in such amounts as are reasonable and consistent with sound business
practices.
     (ee) No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor, to the knowledge of the Company and each of the Guarantors, any director,
officer, agent, employee or other person associated with or acting on behalf of
the Company or any of its subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.
     (ff) Compliance with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
     (gg) Compliance with OFAC. None of the Company, any of its subsidiaries or,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered

13



--------------------------------------------------------------------------------



 



by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
     (hh) No Restrictions on Subsidiaries. Except as would not reasonably be
expected (i) to have a Material Adverse Effect or a material adverse effect upon
the ability of the Company and the Guarantors to make payment upon the
Securities at their stated maturity or (ii) as described in the Time of Sale
Information and the Offering Memorandum, no subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any of such subsidiary’s properties or
assets to the Company or any other subsidiary of the Company.
     (ii) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.
     (jj) Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.
     (kk) No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
     (ll) No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act or (ii) engaged in any
directed selling efforts within the meaning of Regulation S under the Securities
Act (“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

14



--------------------------------------------------------------------------------



 



     (mm) Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in Section
1(b) (including Annex C hereto) and their compliance with their agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Securities to the Initial Purchasers and the offer, resale and delivery of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.
     (nn) No Stabilization. Neither the Company nor any of the Guarantors has
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.
     (oo) Margin Rules. Neither the issuance, sale and delivery of the
Securities nor the application of the proceeds thereof by the Company as
described in each of the Time of Sale Information and the Offering Memorandum
will violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board of Governors.
     (pp) Forward-Looking Statements. The Company has no actual knowledge that
any forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in any of the Time
of Sale Information or the Offering Memorandum, at the time it was made or upon
any reaffirmation thereof by the Company, was false or misleading in any
material respect. The statements and financial information (including the
assumptions described herein) incorporated by reference in the Time of Sale
Information and the Offering Memorandum from the Company’s Quarterly Reports on
Form 10-Q for the periods ended on December 31, 2010 and March 31, 2011 (in each
case under the heading “Management’s Discussion and Analysis of Financial
Condition and Results of Operations, and Quantitative and Qualitative
Disclosures About Market Risk—Full Year Outlook” (collectively, the
“Projections”) (i) are within the coverage of the safe harbor for forward
looking statements set forth in Section 27A of the Securities Act, Rule 175(b)
under the Securities Act or Rule 3b-6 under the Exchange Act, as applicable,
(ii) were made by the Company with a reasonable basis and in good faith and
reflect the Company’s good faith best estimate of the matters described therein,
and (iii) have been prepared in accordance with Item 10 of Regulation S-K under
the Securities Act; all assumptions material to the Projections are set forth in
the Time of Sale Information and the Offering Memorandum; the assumptions used
in the preparation of the Projections are reasonable; and none of the Company or
its subsidiaries are aware of any business, economic or industry developments
inconsistent with the assumptions underlying the Projections.
     (qq) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in each of the Time of
Sale Information and the

15



--------------------------------------------------------------------------------



 



Offering Memorandum is not based on or derived from sources that are reliable
and accurate in all material respects.
     (rr) Sarbanes-Oxley Act. There is and has been no failure on the part of
the Company or, to the knowledge of the Company, after reasonable inquiry, any
of the Company’s directors or officers, in their capacities as such, to comply
in all material respects with any provision of the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.
     4. Further Agreements of the Company and the Guarantors. The Company and
each of the Guarantors jointly and severally covenant and agree with each
Initial Purchaser that:
     (a) Delivery of Copies. The Company will deliver, without charge, to the
Initial Purchasers until the earlier to occur of (i) the completion of the
initial offering by the Initial Purchasers of the Securities and (ii) the date
that is twelve months after the date hereof, as many copies of the Preliminary
Offering Memorandum, any other Time of Sale Information, any Issuer Written
Communication and the Offering Memorandum (including all amendments and
supplements thereto) as the Representatives may reasonably request.
     (b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein prior to
the Closing Date, the Company will furnish to the Representatives and counsel
for the Initial Purchasers a copy of the proposed Offering Memorandum or such
amendment or supplement or document to be incorporated by reference therein for
review, and will not distribute any such proposed Offering Memorandum, amendment
or supplement or file any such document with the Commission to which the
Representatives reasonably object.
     (c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication prior to
the Closing Date, the Company will furnish to the Representatives and counsel
for the Initial Purchasers a copy of such written communication for review and
will not make, prepare, use, authorize, approve or refer to any such written
communication to which the Representatives reasonably object.
     (d) Notice to the Representatives. Prior to the completion of the initial
offering by the Initial Purchasers of the Securities, the Company will advise
the Representatives promptly, and confirm such advice in writing, (i) of the
issuance by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of

16



--------------------------------------------------------------------------------



 



any event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Company of any notice with respect
to any suspension of the qualification of the Securities for offer and sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Company will use its reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of any of the Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
or suspending any such qualification of the Securities and, if any such order is
issued, will use its reasonable best efforts to obtain as soon as possible the
withdrawal thereof.
     (e) Time of Sale Information. If at any time prior to the Closing Date
(i) any event shall occur or condition shall exist as a result of which any of
the Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with law.
     (f) Ongoing Compliance of the Offering Memorandum. If at any time prior to
the completion of the initial offering of the Securities (i) any event shall
occur or condition shall exist as a result of which the Offering Memorandum as
then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, not misleading or (ii) it is necessary
to amend or supplement the Offering Memorandum to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.

17



--------------------------------------------------------------------------------



 



     (g) Blue Sky Compliance. The Company will use its commercially reasonable
efforts in cooperation with the Initial Purchasers to qualify the Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions in
the United States as the Representatives shall reasonably request (and in such
foreign jurisdictions as the Company and the Representatives shall mutually
agree) and will continue such qualifications in effect so long as required for
the offering and resale of the Securities; provided that neither the Company nor
any of the Guarantors shall be required to (i) qualify as a foreign corporation
or other entity or as a dealer in securities in any such jurisdiction where it
would not otherwise be required to so qualify, (ii) file any general consent to
service of process in any such jurisdiction or (iii) subject itself to taxation
in any such jurisdiction if it is not otherwise so subject.
     (h) Clear Market. During the period from the date hereof through and
including the date that is 15 days after the date hereof, the Company and each
of the Guarantors will not, without the prior written consent of Goldman, Sachs
& Co., offer, announce the intention to sell, sell, contract to sell or
otherwise dispose of any debt securities issued or guaranteed by the Company or
any of the Guarantors and having a tenor of more than one year.
     (i) Use of Proceeds. The Company will apply the net proceeds from the sale
of the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds”.
     (j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.
     (k) No Resales by the Company. During the one year period after the Closing
Date, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144 under the Securities Act) to, resell any of the Securities
that have been acquired by any of them, except for Securities purchased by the
Company or any of its affiliates and resold in a transaction registered under
the Securities Act.
     (l) No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act) in a transaction, that is or
will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.
     (m) No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no covenant is given)
will (i) solicit offers for, or offer or

18



--------------------------------------------------------------------------------



 



sell, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act or (ii) engage in any directed selling efforts within the meaning of
Regulation S, and all such persons will comply with the offering restrictions
requirement of Regulation S.
     (n) No Stabilization. Neither the Company nor any of the Guarantors will
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
     5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not and any Participating Affiliates
have not and will not use, authorize use of, refer to, or participate in the
planning for use of, any written communication that constitutes an offer to sell
or the solicitation of an offer to buy the Securities other than (i) the
Preliminary Offering Memorandum and the Offering Memorandum, (ii) a written
communication that contains no “issuer information” (as defined in
Rule 433(h)(2) under the Securities Act) that was not included (including
through incorporation by reference) in the Preliminary Offering Memorandum or
the Offering Memorandum, (iii) any written communication listed on Annex A or
prepared pursuant to Section 4(c) above (including any electronic road show),
(iv) any written communication prepared by such Initial Purchaser and approved
by the Company in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included (including through incorporation by reference) in the Preliminary
Offering Memorandum or the Offering Memorandum.
     6. Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:
     (a) Representations and Warranties. The representations and warranties of
the Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.
     (b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and
(B) the execution and delivery of this Agreement, (i) no downgrading shall have
occurred in the rating accorded the Securities or any other debt securities or
preferred stock issued or guaranteed by the Company or any of its subsidiaries
by any “nationally recognized statistical rating organization”, as such term is
defined by the Commission for purposes of Rule 436(g)(2) under the Securities
Act (as in effect on July 20, 2010); and (ii) no such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of the Securities or of any other debt
securities or preferred stock issued or guaranteed by the Company or any of

19



--------------------------------------------------------------------------------



 



its subsidiaries (other than an announcement with positive implications of a
possible upgrading).
     (c) No Material Adverse Change. No event or condition of a type described
in Section 3(e) hereof shall have occurred or shall exist, which event or
condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.
     (d) Officer’s Certificate. The Representatives shall have received on and
as of the Closing Date a certificate of an executive officer of the Company and
of each Guarantor who is reasonably satisfactory to the Representatives
(i) confirming that such officer has carefully reviewed the Time of Sale
Information and the Offering Memorandum and, to the knowledge of such officer,
the representations set forth in Sections 3(a) and 3(b) hereof are true and
correct in all material respects, (ii) confirming that, to the knowledge of such
officers, the other representations and warranties of the Company and the
Guarantors in this Agreement are true and correct in all material respects and
that the Company and the Guarantors have, in all material respects, complied
with all agreements and satisfied all conditions on their part to be performed
or satisfied hereunder at or prior to the Closing Date and (iii) to the effect
set forth in paragraphs (b) and (c) above.
     (e) Comfort Letters. On the date of this Agreement and on the Closing Date,
PricewaterhouseCoopers LLP shall have furnished to the Representatives, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representatives, containing statements and information of
the type customarily included in accountants’ “comfort letters” to underwriters
with respect to the financial statements and certain financial information
contained or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum; provided that the letter delivered on the Closing
Date shall use a “cut-off” date no more than three business days prior to the
Closing Date.
     (f) Opinion and 10b-5 Statement of Counsel for the Company and the
Guarantors. Gayle G. Stratmann, Vice President and General Counsel of the
Company, shall have furnished to the Representatives, at the request of the
Company and the Guarantors, her written opinion and negative assurance
statement, dated the Closing Date, and addressed to the Initial Purchasers, in
form and substance reasonably satisfactory to the Representatives, to the effect
set forth in Annex D-1 hereto.
     (g) Opinion and 10b-5 Statement of Outside Counsel for the Company and the
Guarantors. Bryan Cave LLP, special outside counsel for the Company and the

20



--------------------------------------------------------------------------------



 



Guarantors, shall have furnished to the Representatives, at the request of the
Company and the Guarantors, an opinion and negative assurance statement, dated
the Closing Date, and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representatives, to the effect set forth in Annex
D-2 hereto.
     (h) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representatives shall have received on and as of the Closing Date, an opinion
and 10b-5 statement of Davis Polk & Wardwell LLP, counsel for the Initial
Purchasers, with respect to such matters as the Representatives may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.
     (i) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.
     (j) Good Standing. The Representatives shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and the
Guarantors in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representatives may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.
     (k) Registration Rights Agreement. The Initial Purchasers shall have
received a counterpart of the Registration Rights Agreement that shall have been
executed and delivered by a duly authorized officer of the Company and each of
the Guarantors.
     (l) Additional Documents. On or prior to the Closing Date, the Company and
the Guarantors shall have furnished to the Representatives such further
certificates and documents as the Representatives may reasonably request.
     All opinions, letters, certificates and evidence mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Initial Purchasers.
     7. Indemnification and Contribution.
     (a) Indemnification of the Initial Purchasers. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section

21



--------------------------------------------------------------------------------



 



20 of the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, reasonable legal fees and other
expenses reasonably incurred in connection with any suit, action or proceeding
or any claim asserted, as such fees and expenses are incurred), joint or
several, that arise out of, or are based upon, any untrue statement or alleged
untrue statement of a material fact contained in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with the Initial Purchaser
Information as defined in Section 7(b) hereof.
     (b) Indemnification of the Company. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless the Company, each of
the Guarantors, each of their respective directors and officers and each person,
if any, who controls the Company or any of the Guarantors within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities (including, without limitation,
legal fees and other expenses reasonably incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred) that arise out of, or are based upon, any untrue statement or omission
or alleged untrue statement or omission made in reliance upon and in conformity
with the following information: in the section captioned “Plan of distribution”
in the Offering Memorandum, (i) the information set forth in the second to last
sentence of the second paragraph of text, concerning the terms of the offering
by the Initial Purchasers and (ii) the eighth, ninth and tenth paragraphs,
concerning short sales, stabilizing transactions and purchases to cover
positions created by short sales by the Initial Purchasers (the “Initial
Purchaser Information”).
     (c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 7 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 7. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall retain
counsel reasonably satisfactory to the Indemnified Person (who shall not,
without the consent of the Indemnified Person, be counsel to the

22



--------------------------------------------------------------------------------



 



Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) for all Indemnified Persons,
and that all such fees and expenses shall be paid or reimbursed as they are
incurred against presentation of written invoices or statements therefor. Any
such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by Goldman, Sachs & Co. and any such separate firm for the Company,
the Guarantors, their respective directors and officers and any control persons
of the Company and the Guarantors shall be designated in writing by the Company.
The Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. No Indemnifying Person shall, without the
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.
     (d) Contribution. If the indemnification provided for in paragraphs (a) or
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation

23



--------------------------------------------------------------------------------



 



provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company and the Guarantors on the one
hand and the Initial Purchasers on the other in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative benefits
received by the Company and the Guarantors on the one hand and the Initial
Purchasers on the other shall be deemed to be in the same respective proportions
as the net proceeds (before deducting expenses, but after deducting the initial
purchasing discounts and commissions) received by the Company from the sale of
the Securities and the total discounts and commissions received by the Initial
Purchasers in connection therewith, as provided in this Agreement, bear to the
aggregate offering price of the Securities. The relative fault of the Company
and the Guarantors on the one hand and the Initial Purchasers on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or any Guarantor
or by the Initial Purchasers and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
     (e) Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Person in connection with any such action or claim. Notwithstanding the
provisions of this Section 7, in no event shall an Initial Purchaser be required
to contribute any amount in excess of the amount by which the total discounts
and commissions received by such Initial Purchaser with respect to the offering
of the Securities exceeds the amount of any damages that such Initial Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. Notwithstanding anything to the
contrary, no person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The Initial
Purchasers’ obligations to contribute pursuant to this Section 7 are several in
proportion to their respective purchase obligations hereunder and not joint.
     (f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
     8. Termination. This Agreement may be terminated in the absolute discretion
of the Representatives, by notice to the Company, if after the execution and

24



--------------------------------------------------------------------------------



 



delivery of this Agreement and on or prior to the Closing Date (a) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (b) trading of any securities issued or
guaranteed by the Company or any of the Guarantors shall have been suspended on
any exchange or in any over-the-counter market; (c) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (d) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of the
Representatives, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery, of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.
     9. Defaulting Initial Purchaser. (a) If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Company shall be entitled but not obligated to, for a further period of 36
hours, seek to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms. If other persons become
obligated or agree to purchase the Securities of a defaulting Initial Purchaser,
either the non-defaulting Initial Purchasers or the Company may postpone the
Closing Date for up to five full business days in order to effect any changes
that in the opinion of counsel for the Company or counsel for the Initial
Purchasers may be necessary in the Time of Sale Information, the Offering
Memorandum or in any other document or arrangement, and the Company agrees to
promptly prepare any amendment or supplement to the Time of Sale Information or
the Offering Memorandum that effects any such changes. As used in this
Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 9, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.
     (b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and, if undertaken by the Company, the Company
as provided in paragraph (a) above, the aggregate principal amount of such
Securities that remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities, then the Company shall have
the right to require each non-defaulting Initial Purchaser to purchase the
principal amount of Securities that such Initial Purchaser agreed to purchase
hereunder plus such Initial Purchaser’s pro rata share (based on the principal
amount of Securities that such Initial Purchaser agreed to purchase hereunder)
of the Securities of such defaulting Initial Purchaser or Initial Purchasers for
which such arrangements have not been made.

25



--------------------------------------------------------------------------------



 



     (c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 10 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.
     (d) Nothing contained herein shall relieve a defaulting Initial Purchaser
of any liability it may have to the Company, the Guarantors or any
non-defaulting Initial Purchaser for damages caused by its default.
     10. Payment of Expenses. (a) Whether or not the transactions contemplated
by this Agreement are consummated or this Agreement is terminated, the Company
and each of the Guarantors jointly and severally agree to pay or cause to be
paid all costs and expenses incident to the performance of their respective
obligations hereunder, including without limitation, (i) the costs incident to
the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendment or supplement thereto) and the distribution
thereof; (iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company’s and the Guarantors’
counsel and independent accountants; (v) the fees and expenses incurred in
connection with the registration or qualification and determination of
eligibility for investment of the Securities under the state or foreign
securities or blue sky laws of such jurisdictions as the Representatives may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the reasonable related fees and expenses of counsel for
the Initial Purchasers); (vi) any fees charged by rating agencies for rating the
Securities; (vii) the fees and expenses of the Trustee and any paying agent
(including reasonable related fees and expenses of any counsel to such parties)
and (viii) all expenses incurred by the Company in connection with any “road
show” presentation to potential investors.
     (b) If (i) this Agreement is terminated pursuant to Section 8(b), (ii) the
Company for any reason fails to tender the Securities for delivery to the
Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement (other than pursuant to
clause (a), (c) and (d) of Section 8), the Company and each of the Guarantors
jointly and severally agrees to reimburse the Initial Purchasers for all
out-of-pocket costs and expenses (including the reasonable fees and expenses of
their counsel) reasonably incurred by the Initial Purchasers in connection with
this Agreement and the offering contemplated hereby and the Company shall not in

26



--------------------------------------------------------------------------------



 



any event be liable to any of the Initial Purchases for damages on account of
loss of anticipated profit from the sale of the Shares.
     11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.
     12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.
     12. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “Exchange Act” means the Securities Exchange Act of
1934, as amended; (d) the term “subsidiary” has the meaning set forth in
Rule 405 under the Securities Act; and (e) the term “written communication” has
the meaning set forth in Rule 405 under the Securities Act.
     13. Miscellaneous. (a) Authority of the Representatives. Any action by the
Initial Purchasers hereunder may be taken by Goldman, Sachs & Co. on behalf of
the Initial Purchasers, and any such action taken by Goldman, Sachs & Co. shall
be binding upon the Initial Purchasers.
(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representatives at Goldman, Sachs & Co., 200
West Street, New York, New York 10282, Attention: Registration Department;
Merrill Lynch, Pierce, Fenner & Smith Incorporated, One Bryant Park, New York,
New York, 10036 (fax: (646) 855-5958), Attention: High Grade Transaction
Management/Legal; and J. P. Morgan Securities LLC, 383 Madison Avenue, New York,
New York, 10017. Notices to the Company and the Guarantors shall be given to
them at 533 Maryville University Drive, St. Louis, MO 63141 (fax:
(314) 985-2223); Attention: Gayle G. Stratmann, Esq., Vice President and General
Counsel with a copy to Bryan Cave LLP, One Metropolitan Square, 211 North
Broadway, Suite 3600, St. Louis, Missouri 63102, Attention: R. Randall Wang,
Esq. (fax: (314) 552-8149).

27



--------------------------------------------------------------------------------



 



     (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
     (e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
     (f) Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
     If the foregoing is in accordance with your understanding, please indicate
your acceptance of this Agreement by signing in the space provided below.

28



--------------------------------------------------------------------------------



 



            Very truly yours,

ENERGIZER HOLDINGS, INC.
      By   /s/ Daniel J. Sescleifer         Title: Executive Vice President and 
                Chief Financial Officer        EVEREADY BATTERY COMPANY, INC.
      By   /s/ Daniel J. Sescleifer         Title: Executive Vice President and 
                Chief Financial Officer        ENERGIZER BATTERY MANUFACTURING,
INC.
      By   /s/ Daniel J. Sescleifer         Title: Executive Vice President and 
                Chief Financial Officer        ENERGIZER BATTERY, INC.
      By   /s/ Daniel J. Sescleifer         Title: Executive Vice President and 
                Chief Financial Officer        ENERGIZER INTERNATIONAL, INC.
      By   /s/ Daniel J. Sescleifer         Title: Vice President             

[Signature page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            ENERGIZER PERSONAL CARE, LLC
      By   /s/ Daniel J. Sescleifer         Title: Executive Vice President and 
                Chief Financial Officer        PLAYTEX PRODUCTS, LLC
      By   /s/ Daniel J. Sescleifer         Title: Executive Vice President and 
                Chief Financial Officer        PLAYTEX MANUFACTURING, INC.
      By   /s/ Daniel J. Sescleifer         Title: Executive Vice President and 
                Chief Financial Officer        SCHICK MANUFACTURING, INC.
      By   /s/ Daniel J. Sescleifer         Title: Executive Vice President and 
                Chief Financial Officer        SUN PHARMACEUTICALS, LLC
      By   /s/ Daniel J. Sescleifer         Title: Executive Vice President and 
                Chief Financial Officer     

[Signature page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            TANNING RESEARCH LABORATORIES, LLC
      By   /s/ Daniel J. Sescleifer         Title: Executive Vice President and 
                Chief Financial Officer     

[Signature page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



Accepted: May 16, 2011
GOLDMAN, SACHS & CO.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
J. P. MORGAN SECURITIES LLC
For themselves and on behalf of the
several Initial Purchasers listed
in Schedule 1 hereto.
GOLDMAN, SACHS & CO.

         
By
  /s/ Goldman, Sachs & Co.
 
   Goldman, Sachs & Co.    
 
        MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED    
 
       
By
  /s/ Lisa Stein
 
   Authorized Signatory    
 
     Lisa Stein, Managing Director    
 
        J. P. MORGAN SECURITIES LLC    
 
       
By
  /s/ Maria Sramek    
 
       
 
     Authorized Signatory    
 
     Maria Sramek    
 
     Executive Director    

[Signature page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



Schedule 1

          Initial Purchaser   Principal Amount  
Goldman, Sachs & Co.
  $ 174,000,000  
Merrill Lynch, Pierce, Fenner & Smith Incorporated
    174,000,000  
J.P. Morgan Securities LLC
    174,000,000  
Mitsubishi UFJ Securities (USA), Inc.
    39,000,000  
SunTrust Robinson Humphrey, Inc.
    39,000,000  
 
     
Total
  $ 600,000,000  
 
     

 



--------------------------------------------------------------------------------



 



Schedule 2
List of the Company’s Subsidiaries
Eveready Battery Company, Inc. (DE)
Energizer Battery Manufacturing, Inc. (DE)
Energizer Battery, Inc. (DE)
Energizer International, Inc. (DE)
Energizer Personal Care, LLC (DE)
Playtex Products, LLC (DE)
Playtex Manufacturing, Inc. (DE)
Schick Manufacturing, Inc. (DE)
Sun Pharmaceuticals, LLC (DE)
Tanning Research Laboratories, LLC (DE)

34



--------------------------------------------------------------------------------



 



Schedule 3
List of the Company’s Significant Subsidiaries
Energizer Battery Company, Inc. (DE)
Schick Asia LTD (Hong Kong)
Energizer International, Inc. (DE)

35



--------------------------------------------------------------------------------



 



ANNEX A
a. Additional Time of Sale Information
1. Term sheet containing the terms of the securities, substantially in the form
of Annex B.

36



--------------------------------------------------------------------------------



 



ANNEX B
Pricing Term Sheet
[FOLLOWS]

37



--------------------------------------------------------------------------------



 



ENERGIZER HOLDINGS, INC.
Pricing Supplement
May 16, 2011

     
Issuer:
  Energizer Holdings, Inc.
 
   
Size:
  $600,000,000   
Guarantee:
  The notes will be guaranteed by existing and future subsidiaries that are
guarantors under any of the Company’s credit agreements or other indebtedness
for borrowed money.
 
   
Maturity:
  May 19, 2021
 
   
Price to Public:
  99.992% 
 
   
Coupon (Interest Rate):
  4.700% 
 
   
Yield to Maturity:
  4.701% 
 
   
Spread to Benchmark Treasury:
  T+155bps
 
   
Benchmark Treasury:
  UST 3.125% due May 15, 2021
 
   
Benchmark Treasury Price and Yield:
  99-25 / 3.151% 
 
   
Interest Payment Dates:
  May 19 and November 19, commencing on November 19, 2011
 
   
Optional Redemption:
  Greater of par and make-whole at the Treasury
 
  Rate (as defined in the Preliminary Offering
 
  Memorandum dated May 16, 2011) plus 25 basis
 
  points, plus, in either case, accrued interest to
 
  the date of redemption.
 
   
Trade Date:
  May 16, 2011
 
   
Settlement Date:
  May 19, 2011 (T+3)
 
   
144A CUSIP:
  29266R AA6 
 
   
144A ISIN:
  US29266RAA68
 
   
REG S CUSIP:
  U2918Q AA4
 
   
REG S ISIN:
  USU2918QAA41

38



--------------------------------------------------------------------------------



 



     
Joint Book-Running Managers:
  Goldman, Sachs & Co.
 
  Merrill Lynch, Pierce, Fenner & Smith Incorporated
 
  J.P. Morgan Securities LLC
 
   
Co-Managers
  Mitsubishi UFJ Securities (USA), Inc.
 
  SunTrust Robinson Humphrey, Inc.

This communication is confidential and is for your information only and is not
intended to be used by anyone other than you. The information in this
communication does not purport to be a complete description of these securities
or the offering. For a complete description, please refer to the offering
memorandum for the offering.
The notes have not been and will not be registered under the Securities Act of
1933 and are being offered and sold in the United States only to qualified
institutional buyers in reliance on the Rule 144A under the Securities Act and
to certain non-U.S. persons in transactions outside the United States in
reliance on Regulation S under the Securities Act. Prospective purchasers that
are qualified institutional buyers are hereby notified that the seller of the
notes may be relying on the exemption from the provisions of Section 5 of the
Securities Act provided by Rule 144A. The notes are not transferable except in
accordance with the restrictions described under “Transfer restrictions” in the
Preliminary Offering Memorandum.
This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.
You may obtain a copy of the offering memorandum for the offering if you request
it by contacting Goldman, Sachs & Co. at 1-866-471-2526 or by emailing
prospectus-ny@ny.email.gs.com, Merrill Lynch, Pierce, Fenner & Smith
Incorporated at 1-800-294-1322, and J.P. Morgan Securities LLC collect at
1-212-834-4533.

39



--------------------------------------------------------------------------------



 



ANNEX C
Restrictions on Offers and Sales Outside the United States
     In connection with offers and sales of Securities outside the United
States:
     (a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.
     (b) Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.
(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.
(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchase Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

40



--------------------------------------------------------------------------------



 



     (iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.
Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.
     (c) Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
     (i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act of 2000 (the “FSMA”)) received by it in
connection with the issue or sale of the Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the issuer or the guarantors; and
     (ii) it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Securities in, from
or otherwise involving the United Kingdom.
     (d) Each Initial Purchaser acknowledges that no action has been or will be
taken by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

41



--------------------------------------------------------------------------------



 



ANNEX D-1
[Form of Opinion of General Counsel for the Company and the Guarantors]
     (-) Based solely on recently dated good standing certificates from the
Secretary of State of the applicable jurisdictions, each of the Company and the
Guarantors is validly existing as a corporation or limited liability company, as
applicable, in good standing under the laws of its respective jurisdiction of
incorporation or formation.
     (-) Each of the Company and the Guarantors has all requisite corporate or
limited liability company power to own, lease and operate its material
properties and assets and conduct its business in all material respects as now
being conducted and as set forth in the Time of Sale Information and the
Offering Memorandum.
     (-) Based solely on recently dated good standing certificates from the
Secretary of State of the applicable jurisdictions, each of the Company and the
Guarantors is duly qualified or admitted to transact business and is in good
standing as a foreign corporation in the jurisdictions set forth in Exhibit A
hereto.
     (-) The execution and delivery by the Company and each of the Guarantors of
the Transaction Documents and the consummation by the Company and each of the
Guarantors of its obligations thereunder are within the Company’s or the
Guarantor’s corporate or limited liability company power and authority and have
been duly authorized by all necessary corporate or limited liability company
action on the part of the Company and each of the Guarantors.
     (-) The execution and delivery by the Company and each of the Guarantors of
each of the Transaction Documents to which each is a party and the consummation
by the Company and each of the Guarantors of the transactions contemplated
thereby do not result in (a) any violation by the Company or any of the
Guarantors of (i) any provision of applicable U.S. Federal or Missouri state
statute or regulation that I, based on my experience, reasonably recognize as
applicable to the Company or the Guarantors in a transaction of this type, or
(ii) to my knowledge, any order, writ, judgment or decree of any U.S. Federal or
Missouri State court or governmental authority or regulatory body having
jurisdiction over the Company or any of the Guarantors or any of their material
properties that names or is specifically directed to the Company or any such
Guarantor, or (b) to my knowledge, a breach or default or require the creation
or imposition of any security interest or lien upon any of the Company’s or any
of the Guarantor’s properties pursuant to any material agreement, contract or
instrument to which the Company or any Guarantor is a

42



--------------------------------------------------------------------------------



 



party or by which it is bound, except in each such case for such violations,
breaches or defaults that would not be reasonably expected to result in a
Material Adverse Effect. For purposes of the foregoing, I have assumed that the
only material agreements, contracts or instruments to which the Company or any
Guarantor is a party or by which it is bound are those listed as exhibits to the
Company’s most recent Annual Report on Form 10-K or any agreement filed on a
subsequent Quarterly Report on Form 10-Q or Form 8-K (the “Material
Agreements”).
     (-) No consent, approval, authorization or other action by, and no notice
to or filing with, any U.S. Federal or Missouri state governmental authority or
regulatory body pursuant to any U.S. Federal or Missouri state statute that I,
based on my experience, recognize as applicable to the Company or any of the
Guarantors in a transaction of this type, is required for the due execution,
delivery and consummation by the Company or any of the Guarantors of the
transactions contemplated by the Transaction Documents, except for the filings
and other actions required pursuant to Federal and state securities or blue sky
laws, as to which I express no opinion.
     (-) Except as otherwise disclosed in the Time of Sale Information and the
Offering Memorandum, to my knowledge, there is no litigation nor any
governmental proceedings, current, pending or threatened that would be required
to be described in a registration statement under the Securities Act.
     (-) The descriptions in the Time of Sale Information and the Offering
Memorandum of statutes, legal, governmental and regulatory proceedings and
contracts and other documents are accurate in all material respects, except for
the statements under the heading “Material United States federal income and
estate tax consequences” as to which I express no opinion.
     (-) The documents incorporated by reference in the Time of Sale Information
or Offering Memorandum or any further amendment or supplement thereto made by
the Company prior to the date hereof (the “Incorporated Documents”) (other than
the financial statements, notes and schedules or any other financial,
statistical or accounting data included or incorporated by reference in or
omitted from the Incorporated Documents, as to which I express no opinion), when
they were filed with the Commission, complied as to form in all material
respects with the requirements of the Exchange Act.
     (-) To my knowledge, neither the Company nor any Guarantor is (i) in
violation of its charter or by-laws or similar organizational documents; (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any Material Agreement; or (iii) except
as described in the Time of Sale Information and the Offering Memorandum, in
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except, in the
case of clauses (ii) and (iii) above, for any such default or violation that
would not,

43



--------------------------------------------------------------------------------



 



individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
During the preparation of the Time of Sale Information and the Offering
Memorandum, I or members of my staff have participated in conferences with
officers and other representatives of the Company, representatives of the
independent accountants for the Company and you and your representatives and
counsel, at which conferences the contents of the Time of Sale Information and
the Offering Memorandum and related matters were discussed, reviewed and
revised. Although I am not passing upon, and do not assume any responsibility
for, the accuracy, completeness or fairness of such contents (except as
expressly indicated in paragraph [ ] above) and have not made any independent
investigation or verification thereof, on the basis of the information which was
developed in the course thereof, considered in light of my understanding of
applicable law and the experience I have gained through my practice thereunder,
this is to advise you that nothing has come to my attention which causes me to
believe that: the Time of Sale Information, as of 4:30 P.M. Eastern Time on
May 16, 2011 (which you have informed me is a time prior to the first use of the
term sheet attached as Exhibit B hereto) and, as amended or supplemented, if
applicable, as of the date hereof, or the Offering Memorandum, as of its date
and as of the date hereof, contained or contains any untrue statement of a
material fact or omitted or omits to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

44



--------------------------------------------------------------------------------



 



ANNEX D-2
[Form of Opinion of Outside Counsel for the Company and the Guarantors]
     (-) The Indenture has been duly authorized, executed and delivered by the
Company and the Guarantors and (assuming the due authorization, execution and
delivery thereof by the Trustee) constitutes a valid and binding agreement of
the Company and each of the Guarantors, enforceable against the Company and each
of the Guarantors in accordance with its terms, subject to the Enforceability
Exceptions.
     (-) The Securities have been duly authorized by the Company and, when
executed by the Company and authenticated by the Trustee in the manner provided
in the Indenture and issued and delivered to the Initial Purchasers, in exchange
for payment therefor in accordance with the terms of this Agreement, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, subject to the Enforceability
Exceptions, and entitled to the benefits of the Indenture.
     (-) The Guarantees are in the form contemplated by the Indenture, have been
duly authorized by the Guarantors and, when executed by the Guarantors in the
manner provided in the Indenture, and issued and delivered to the Initial
Purchasers, in exchange for payment therefor in accordance with the terms of
this Agreement, will constitute valid and binding obligations of the Guarantors,
enforceable against the Guarantors in accordance with their terms, subject to
the Enforceability Exceptions, and entitled to the benefits of the Indenture.
     (-) The Exchange Securities (including the related guarantees) have been
duly authorized by the Company and each of the Guarantors and, when duly
executed, authenticated, issued and delivered as contemplated by the
Registration Rights Agreement, will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of the Company, as
issuer, and each of the Guarantors, as guarantor, enforceable against the
Company and each of the Guarantors in accordance with their terms, subject to
the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.
     (-) This Agreement has been duly authorized, executed and delivered by the
Company and the Guarantors.
     (-) The Registration Rights Agreement has been duly authorized, executed
and delivered by the Company and each of the Guarantors and, when duly executed
and delivered by the other parties thereto, will constitute a valid

45



--------------------------------------------------------------------------------



 



and legally binding agreement of the Company and each of the Guarantors
enforceable against the Company and each of the Guarantors in accordance with
its terms, subject to the Enforceability Exceptions, and except that rights to
indemnity and contribution thereunder may be limited by applicable law and
public policy.
     (-) Each Transaction Document conforms in all material respects to the
description thereof contained in each of the Time of Sale Information and the
Offering Memorandum.
     (-) The execution and delivery by the Company and each of the Guarantors of
each of the Transaction Documents to which each is a party and the consummation
by the Company and each of the Guarantors of the transactions contemplated
thereby do not result in (i) any violation by the Company or any of the
Guarantors of any provision of applicable U.S. Federal, New York or Missouri
state statute or regulation that we, based on our experience, reasonably
recognize as applicable to the Company or any of the Guarantors in a transaction
of this type, except for such violations that would not be reasonably expected
to result in a Material Adverse Effect or (ii) any violation by the Company or
any of the Guarantors of the provisions of the articles of incorporation or
by-laws or similar organizational documents of the Company or any Guarantor.
     (-) No consent, approval, authorization or other action by, and no notice
to or filing with, any U.S. Federal or Missouri state governmental authority or
regulatory body pursuant to any U.S. Federal or Missouri state statute that we,
based on our experience, recognize as applicable to the Company or any of the
Guarantors in a transaction of this type, is required for the due execution,
delivery and consummation by the Company or any of the Guarantors of the
transactions contemplated by the Transaction Documents, except where the failure
to obtain or make such consents, approvals, authorizations, actions, notices or
filings (i) would not reasonably be expected to have a Material Adverse Effect
and (ii) would not materially adversely affect the rights and remedies of the
holders of the Securities or prohibit the issuance of the Securities, and except
such consents, approvals, authorizations, actions, notices or filings which
(x) have been obtained or made, or (y) may be required under Federal and state
securities or Blue Sky Laws, as to which, in each case, we express no opinion.
     (-) The statements in the Time of Sale Information and the Offering
Memorandum under the heading “Material United States federal income and estate
tax consequences,” insofar as such statements constitute a summary of United
States federal tax consequences of the purchase, beneficial ownership, and
disposition of the Securities by non-United States holders, are accurate in all
material respects. Please note that the statements set forth in that section are
subject to the following disclaimer, as set forth therein, to ensure compliance
with requirements imposed by the Internal Revenue Service: “To ensure compliance
with the requirements imposed by the Internal Revenue

46



--------------------------------------------------------------------------------



 



Service (the “IRS”), holders of the notes are hereby notified that (i) this
written advice was not intended or written to be used, and it cannot be used by
any holder, for the purposes of avoiding penalties that may be imposed on the
holder; (ii) this written advice was written to support the promotion of
marketing of the transactions or matters addressed in this written advice; and
(iii) each holder should seek advice based on the holder’s particular
circumstances from the holder’s tax advisor.”
     (-) Neither the Company nor any Guarantor is, nor will any of them be upon
the issuance of the Securities and the application of the proceeds therefrom as
set forth under the caption “Use of proceeds” in the Time of Sale Information
and the Offering Memorandum, an “investment company” or an entity “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.
     (-) Assuming (i) the accuracy of the representations and warranties of the
Company, the Guarantors and the Initial Purchasers set forth in this Agreement,
(ii) the due performance by the Company, the Guarantors and the Initial
Purchasers of the covenants and agreements set forth in this Agreement, and
(iii) compliance by the Initial Purchasers with the offering and transfer
procedures described in the Time of Sale Information and the Offering
Memorandum, based on current interpretations by the Staff of the Commission, the
offer, issuance, sale and delivery of the Securities and the Guarantees by the
Company and the Guarantors to the Initial Purchasers pursuant to this Agreement
and the initial resale of the Securities and the Guarantees by the Initial
Purchasers constitute exempt transactions under the Securities Act and do not
under existing law require the registration of the Securities and the Guarantees
under the Securities Act or the qualification of the Indenture in respect
thereof under the Trust Indenture Act of 1939, as amended, it being understood
that no opinion is being expressed as to any subsequent resale of the Securities
or the Guarantees.
     During the preparation of the Time of Sale Information and the Offering
Memorandum, we have participated in conferences with officers and other
representatives of the Company, representatives of the independent accountants
for the Company and you and your representatives and counsel, at which
conferences the contents of the Time of Sale Information and the Offering
Memorandum and related matters were discussed, reviewed and revised. Although we
are not passing upon, and do not assume any responsibility for, the accuracy,
completeness or fairness of such contents (except as expressly indicated in
paragraphs [ ] above) and have not made any independent investigation or
verification thereof, on the basis of the information which was developed in the
course thereof, considered in light of our understanding of applicable law and
the experience we have gained through our practice thereunder, this is to advise
you that nothing has come to our attention which causes us to believe that: the
Time of Sale Information, as of 4:30 P.M. Eastern Time on May 16, 2011 (which
you have informed us is a time prior to first use of the term sheet attached as
Exhibit B hereto) and, as amended or supplemented, if

47



--------------------------------------------------------------------------------



 



applicable, as of the date hereof, or the Offering Memorandum, as of its date
and as of the date hereof, contained or contains any untrue statement of a
material fact or omitted or omits to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (other than, in each
case, the financial statements and related notes, financial, statistical and
accounting data and supporting schedules contained or incorporated by reference
therein, as to which such counsel need express no belief).

48



--------------------------------------------------------------------------------



 



Exhibit A
[Form of Registration Rights Agreement]
[FOLLOWS]

49



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT dated May [   ], 2011 (the “Agreement”)
is entered into by and among Energizer Holdings, Inc., a Missouri corporation
(the “Company”), the guarantors listed on the signature page hereto (the
“Guarantors”), and Goldman Sachs & Co., (“Goldman Sachs”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“BofA Merrill Lynch”) and (and J.P. Morgan
Securities LLC (“JPMorgan”), as representatives of the Initial Purchasers (the
“Initial Purchasers”).
     The Company, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated May [   ], 2011 (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchasers of $[6]00,000,000
aggregate principal amount of the Company’s [   ]% Senior Notes due 2021 (the
“Securities”) which will be guaranteed on a senior basis by each of the
Guarantors. As an inducement to the Initial Purchasers to enter into the
Purchase Agreement, the Company and the Guarantors have agreed to provide to the
Initial Purchasers and their direct and indirect transferees the registration
rights set forth in this Agreement. The execution and delivery of this Agreement
is a condition to the closing under the Purchase Agreement.
     In consideration of the foregoing, the parties hereto agree as follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the following meanings:
     “Additional Guarantor” shall mean any subsidiary of the Company that
executes a Guarantee under the Indenture after the date of this Agreement.
     “BofA Merrill Lynch” shall have the meaning set forth in the preamble.
     “Business Day” shall mean any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed.
     “Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
     “Exchange Dates” shall have the meaning set forth in Section 2(a)(ii)
hereof.

 



--------------------------------------------------------------------------------



 



     “Exchange Offer” shall mean the exchange offer by the Company and the
Guarantors of Exchange Securities for Registrable Securities pursuant to Section
2(a) hereof.
     “Exchange Offer Registration” shall mean a registration under the
Securities Act effected pursuant to Section 2(a) hereof.
     “Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.
     “Exchange Securities” shall mean senior notes issued by the Company and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Securities in
exchange for Securities pursuant to the Exchange Offer.
     “Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the Securities
or the Exchange Securities, in either case, pursuant to a Registration
Statement.
     “Goldman Sachs” shall have the meaning set forth in the preamble.
     “Guarantees” shall mean the guarantees of the Securities and Exchange
Securities by the Guarantors under the Indenture.
     “Guarantors” shall have the meaning set forth in the preamble and shall
also include any Guarantor’s successors and any Additional Guarantors.
     “Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.
     “Indemnified Person” shall have the meaning set forth in Section 5(c)
hereof.
     “Indemnifying Person” shall have the meaning set forth in Section 5(c)
hereof.
     “Indenture” shall mean the Indenture relating to the Securities dated as of
May [   ], 2011 among the Company, the Guarantors and the Trustee, as
supplemented by a supplemental indenture dated as of May [   ], 2011, and as the
same may be amended from time to time in accordance with the terms thereof.

2



--------------------------------------------------------------------------------



 



     “Initial Purchasers” shall have the meaning set forth in the preamble.
     “Inspector” shall have the meaning set forth in Section 3(a)(xiii) hereof.
     “Issuer Information” shall have the meaning set forth in Section 5(a)
hereof.
     “JPMorgan” shall have the meaning set forth in the preamble.
     “Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Company shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained.
     “Participating Broker-Dealers” shall have the meaning set forth in Section
4(a) hereof.
     “Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
     “Prospectus” shall mean the prospectus included in, or, pursuant to the
rules and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.
     “Purchase Agreement” shall have the meaning set forth in the preamble.
     “Registrable Securities” shall mean the Securities; provided that the
Securities shall cease to be Registrable Securities (i) when a Registration
Statement with respect to such Securities has become effective under the
Securities Act and such Securities have been exchanged or disposed of pursuant
to such Registration Statement, (ii) when such Securities cease to be
outstanding or (iii) when the Exchange Offer has been completed (except with
respect to Securities held by the Initial Purchasers that were not eligible to
be exchanged pursuant to the Exchange Offer).

3



--------------------------------------------------------------------------------



 



     “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Company and the Guarantors with this
Agreement, including without limitation: (i) all SEC, stock exchange or
Financial Industry Regulatory Authority registration and filing fees, (ii) all
fees and expenses incurred in connection with compliance with state securities
or blue sky laws (including reasonable fees and disbursements of counsel for any
Underwriters or Holders in connection with blue sky qualification of any
Exchange Securities or Registrable Securities), (iii) all expenses of the
Company and the Guarantors in preparing or assisting in preparing, word
processing, printing and distributing any Registration Statement, any Prospectus
and any amendments or supplements thereto, any underwriting agreements,
securities sales agreements or other similar agreements and any other documents
relating to the performance of and compliance with this Agreement, (iv) all
rating agency fees, (v) all fees and disbursements relating to the qualification
of the Indenture under applicable securities laws, (vi) the fees and
disbursements of the Trustee and its counsel, (vii) the fees and disbursements
of counsel for the Company and the Guarantors and, in the case of a Shelf
Registration Statement, the fees and disbursements of one counsel for the
Holders (which counsel shall be selected by the Majority Holders and which
counsel may also be counsel for the Initial Purchasers) and (viii) the fees and
disbursements of the independent public accountants of the Company and the
Guarantors, including the expenses of any special audits or “comfort” letters
required by or incident to the performance of and compliance with this
Agreement, but excluding fees and expenses of counsel to the Underwriters (other
than fees and expenses set forth in clause (ii) above) or the Holders (other
than fees and expenses set forth in clause (vii) above) and underwriting
discounts and commissions, brokerage commissions and transfer taxes, if any,
relating to the sale or disposition of Registrable Securities by a Holder.
     “Registration Statement” shall mean any registration statement of the
Company and the Guarantors that covers any of the Exchange Securities or
Registrable Securities pursuant to the provisions of this Agreement and all
amendments and supplements to any such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.
     “SEC” shall mean the United States Securities and Exchange Commission.
     “Securities” shall have the meaning set forth in the preamble.
     “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.
     “Shelf Additional Interest Date” shall have the meaning set forth in
Section 2(d) hereof.
     “Shelf Effectiveness Period” shall have the meaning set forth in Section
2(b) hereof.
     “Shelf Registration” shall mean a registration effected pursuant to Section
2(b) hereof.

4



--------------------------------------------------------------------------------



 



     “Shelf Registration Statement” shall mean a “shelf” registration statement
of the Company and the Guarantors that covers all or a portion of the
Registrable Securities (but no other securities unless approved by a majority of
the Holders whose Registrable Securities are to be covered by such Shelf
Registration Statement) on an appropriate form under Rule 415 under the
Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.
     “Shelf Request” shall have the meaning set forth in Section 2(b) hereof.
     “Staff” shall mean the staff of the SEC.
     “Target Registration Date” shall have the meaning set forth in Section 2(d)
hereof.
     “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended from time to time.
     “Trustee” shall mean the trustee with respect to the Securities under the
Indenture.
     “Underwriter” shall have the meaning set forth in Section 3(e) hereof.
     “Underwritten Offering” shall mean an offering in which Registrable
Securities are sold to an Underwriter for reoffering to the public.
     2. Registration Under the Securities Act. (a) To the extent not prohibited
by any applicable law or applicable interpretations of the Staff, the Company
and the Guarantors shall use their commercially reasonable efforts to (i) cause
to be filed an Exchange Offer Registration Statement covering an offer to the
Holders to exchange all the Registrable Securities for Exchange Securities and
(ii) have such Registration Statement remain effective until the lesser of
180 days after the closing of the Exchange Offer and the date on which all
Participating Broker-Dealers have sold all Exchange Securities held by them. The
Company and the Guarantors shall commence the Exchange Offer as promptly as
practicable after the Exchange Offer Registration Statement is declared
effective by the SEC and use their commercially reasonable efforts to complete
the Exchange Offer not later than 60 days after such effective date.
     The Company and the Guarantors shall commence the Exchange Offer by mailing
the related Prospectus, appropriate letters of transmittal and other
accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law, substantially the following:

5



--------------------------------------------------------------------------------



 



(i)   that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

(ii)   the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed) (the “Exchange Dates”);

(iii)   that any Registrable Security not tendered will remain outstanding and
continue to accrue interest (but not any additional interest) but will not
retain any rights under this Agreement, except as otherwise specified herein;

(iv)   that any Holder electing to have a Registrable Security exchanged
pursuant to the Exchange Offer will be required to (A) surrender such
Registrable Security, together with the appropriate letters of transmittal, to
the institution and at the address (located in the Borough of Manhattan, The
City of New York) and in the manner specified in the notice, or (B) effect such
exchange otherwise in compliance with the applicable procedures of the
depositary for such Registrable Security, in each case prior to the close of
business on the last Exchange Date; and

(v)   that any Holder will be entitled to withdraw its election, not later than
the close of business on the last Exchange Date, by (A) sending to the
institution and at the address (located in the Borough of Manhattan, The City of
New York) specified in the notice, a telegram, telex, facsimile transmission or
letter setting forth the name of such Holder, the principal amount of
Registrable Securities delivered for exchange and a statement that such Holder
is withdrawing its election to have such Securities exchanged or (B) effecting
such withdrawal in compliance with the applicable procedures of the depositary
for the Registrable Securities.

  As a condition to participating in the Exchange Offer, a Holder will be
required to represent to the Company and the Guarantors that (i) any Exchange
Securities to be received by it will be acquired in the ordinary course of its
business, (ii) at the time of the commencement of the Exchange Offer it has no
arrangement or understanding with any Person to participate in the distribution
(within the meaning of the Securities Act) of the Exchange Securities in
violation of the provisions of the Securities Act, (iii) it is not an
“affiliate” (within the meaning of Rule 405 under the Securities Act) of the
Company or any Guarantor and (iv) if such Holder is a broker-dealer that will
receive Exchange Securities for its own account in exchange for Registrable
Securities that were acquired as a result of market-making or other trading
activities, then such Holder will provide such information as may be reasonably
requested by the Company and deliver a Prospectus (or, to the extent permitted
by law, make available a Prospectus to purchasers) in connection with any resale
of such Exchange Securities.

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

(i)   accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

(ii)   deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder.

6



--------------------------------------------------------------------------------



 



     The Company and the Guarantors shall use their commercially reasonable
efforts to complete the Exchange Offer as provided above and shall comply in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act and other applicable laws and regulations in connection with the
Exchange Offer. The Exchange Offer shall not be subject to any conditions, other
than that the Exchange Offer does not violate any applicable law or applicable
interpretations of the Staff.
     (b) In the event that (i) the Company and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) above is not available
or may not be completed as soon as practicable after the last Exchange Date
because it would violate any applicable law or applicable interpretations of the
Staff, (ii) the Exchange Offer is not for any other reason completed by the
325th day after May [ ], 2011 or (iii) upon receipt of a written request (a
“Shelf Request”) from any Initial Purchaser representing that, on advice of
counsel, it holds Registrable Securities that are or were ineligible to be
exchanged in the Exchange Offer, the Company and the Guarantors shall use their
commercially reasonable efforts to cause to be filed within 90 days after such
determination, date or Shelf Request, as the case may be, a Shelf Registration
Statement providing for the sale of all the Registrable Securities by the
Holders thereof and to have such Shelf Registration Statement become effective
as soon as reasonably practicable.
     In the event that the Company and the Guarantors are required to file a
Shelf Registration Statement pursuant to clause (iii) of the preceding sentence,
the Company and the Guarantors shall use their commercially reasonable efforts
to file and have become effective both an Exchange Offer Registration Statement
pursuant to Section 2(a) with respect to all Registrable Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement if so permitted) with respect to offers
and sales of Registrable Securities held by the Initial Purchasers after
completion of the Exchange Offer.
     Subject to the fifth paragraph of Section 2(d), the Company and the
Guarantors agree to use their commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective for one year, provided that such
period shall be extended until and unless the Company has removed the
restrictive legend from the Registrable Securities and has obtained an
unrestricted CUSIP for the Registrable Securities, or such shorter period that
will terminate when all the Registrable Securities covered by the Shelf
Registration Statement have been sold pursuant to the Shelf Registration
Statement (the “Shelf Effectiveness Period”) or until the Securities are freely
tradable by non-affiliates under Rule 144 (or any similar rule then in force,
but not Rule 144A) under the Securities Act and the Company has removed the
restrictive legend from the Registrable Securities and has obtained an
unrestricted CUSIP for the Registrable Securities without the need for current
public information. The Company and the Guarantors further agree to supplement
or amend the Shelf Registration Statement and the related Prospectus if required
by the rules, regulations or instructions applicable to the registration form
used by the Company for such Shelf Registration Statement or by the Securities
Act or by any other rules and regulations thereunder or if reasonably requested
by a Holder of Registrable Securities with respect to information

7



--------------------------------------------------------------------------------



 



relating to such Holder, and to use their commercially reasonable efforts to
cause any such amendment to become effective, if required, and such Shelf
Registration Statement and Prospectus to become usable as soon as thereafter
practicable. The Company and the Guarantors agree to furnish to the Holders of
Registrable Securities copies of any such supplement or amendment promptly after
its being used or filed with the SEC. Notwithstanding anything to the contrary,
the requirements to file a Shelf Registration Statement providing for the sale
of such Registrable Securities and to have such Shelf Registration Statement
become and remain effective will terminate at such time as all the Securities
are freely tradable by non-affiliates under Rule 144 (or any similar rule then
in force, but not Rule 144A) under the Securities Act without the need for
current public information and the Company has removed the restrictive legend
from the Registrable Securities and has obtained an unrestricted CUSIP for the
Registrable Securities.
     (c) The Company and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement and, except as otherwise contemplated by this Agreement,
any fees and disbursements of counsel or experts retained by such Holder in
connection with any registration pursuant hereto (other than any such fees and
disbursements included within the definition of Registration Expenses).
     (d) An Exchange Offer Registration Statement pursuant to Section 2(a)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.
     In the event that either the Exchange Offer is not completed or the Shelf
Registration Statement, if required pursuant to Section 2(b)(i) or 2(b)(ii)
hereof, has not become effective on or prior to the 325th day after May [ ],
2011, (which 325th day is referred to as the “Target Registration Date”), the
annual interest rate on the Registrable Securities will be increased by
(i) 0.25% per annum for the first 90-day period immediately following the Target
Registration Date and (ii) an additional 0.25% per annum with respect to each
subsequent 90-day period, in each case until the Exchange Offer is completed or
the Shelf Registration Statement, if required hereby, becomes effective, up to a
maximum increase of 1.00% per annum. In the event that the Company receives a
Shelf Request pursuant to Section 2(b)(iii), and the Shelf Registration
Statement required to be filed thereby has not become effective by the later of
the 325th day after May [ ], 2011 or (y) 90 days after delivery of such Shelf
Request (such later date, the “Shelf Additional Interest Date”), then the
interest rate on the Registrable Securities will be increased by (i) 0.25% per
annum for the first 90-day period payable commencing from one day after the
Shelf Additional Interest Date and (ii) an additional 0.25% per annum with
respect to each subsequent 90-day period, in each case until the Shelf
Registration Statement becomes effective.

8



--------------------------------------------------------------------------------



 



     If the Shelf Registration Statement, if required hereby, has become
effective and thereafter either ceases to be effective or the Prospectus
contained therein ceases to be usable, in each case whether or not permitted by
this Agreement, at any time during the Shelf Effectiveness Period, and such
failure to remain effective or usable exists for more than 30 days (whether or
not consecutive) in any 12-month period, then the annual interest rate on the
Registrable Securities will be increased by (i) 0.25% per annum for the first
90-days commencing on the 31st day in such 12-month period and (ii) an
additional 0.25% per annum with respect to each additional 90-days, up to a
maximum increase of 1.00% per annum, ending on such date that the Shelf
Registration Statement has again become effective or the Prospectus again
becomes usable.
     For the avoidance of doubt, in the case that more than one basis for an
increase in any interest rate pursuant to this Section 2(d) arises or exists,
such interest rate increases will not be aggregated and instead the interest
rate will be increased as if only one such basis exists. Following the cessation
of such basis for increased interest, the accrual of such additional interest
will cease.
     Subject to the limitation set forth in the next succeeding paragraph and
subject to the provisions of Section 3 of this Agreement, the Company shall be
entitled to delay the initial filing of the Shelf Registration Statement,
suspend its obligation to file any amendment to the Shelf Registration
Statement, furnish any supplement or amendment to a Prospectus included in the
Shelf Registration Statement, make any other filing with the SEC that would be
incorporated by reference into the Shelf Registration Statement, cause the Shelf
Registration Statement to remain effective or take any similar action
(collectively, “Registration Actions”) if there is a possible acquisition or
business combination or other transaction, business development or event
involving the Company and its subsidiaries that may require disclosure in the
Shelf Registration Statement and the Company determines in the exercise of its
good faith judgment that such disclosure is not in the best interest of the
Company and its stockholders or obtaining any financial statements relating to
any such acquisition or business combination required to be included in the
Shelf Registration Statement would be impracticable or upon any event described
in Section 3(a)(v)(5). Upon the occurrence of any of the conditions described in
the foregoing sentence, the Company shall give prompt notice (a “Suspension
Notice”) thereof to the Holders. Upon the termination of such condition, the
Company shall give prompt notice thereof to the Holders and shall promptly
proceed with all Registration Actions that were suspended pursuant to this
paragraph.
     The Company may suspend Registration Actions pursuant to the preceding
paragraph for one or more periods (each, a “Suspension Period”) not to exceed
90 days in the aggregate during any twelve month period, during which no
additional interest shall be payable pursuant to this Section 2(d) as a result
thereof. If one or more Suspension Periods exceed 90 days in the aggregate
during any twelve month period, then additional interest shall begin to accrue
on the 91st day until such Registration Default is cured. Each Suspension Period
shall be deemed to begin on the date the relevant Suspension Notice is given to
the Holders and shall end on the date on which

9



--------------------------------------------------------------------------------



 



the Company gives the Holders a notice that the Suspension Period has
terminated. The Company shall extend the Shelf Effectiveness Period by the total
number of days during which a Suspension Period was in effect, so long as there
are Registrable Securities. Notwithstanding anything to the foregoing, the
Company shall at all times use its commercially reasonable efforts to end any
Suspension Period at the earliest possible time.
     (e) Without limiting the remedies available to the Initial Purchasers and
the Holders, the Company and the Guarantors acknowledge that any failure by the
Company or the Guarantors to comply with their obligations under Section 2(a)
and Section 2(b) hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchasers or any Holder may obtain
such relief as may be required to specifically enforce the Company’s and the
Guarantors’ obligations under Section 2(a) and Section 2(b) hereof.
     (f) The Company represents, warrants and covenants that it (including its
agents and representatives) will not prepare, make, use, authorize, approve or
refer to any Free Writing Prospectus.
     3. Registration Procedures. (a) In connection with their obligations
pursuant to Section 2(a) and Section 2(b) hereof, the Company and the Guarantors
shall as soon as reasonably practicable:
     (i) prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, which form (x) shall be selected by
the Company and the Guarantors, (y) shall, in the case of a Shelf Registration,
be available for the sale of the Registrable Securities by the Holders thereof
and (z) shall comply as to form in all material respects with the requirements
of the applicable form and include or incorporate by reference all financial
statements required by the SEC to be filed therewith; and use their commercially
reasonable efforts to cause such Registration Statement to become effective and
remain effective for the applicable period in accordance with Section 2 hereof;
     (ii) subject to the fifth paragraph of Section 2(d), prepare and file with
the SEC such amendments and post-effective amendments to each Registration
Statement as may be necessary to keep such Registration Statement effective for
the applicable period in accordance with Section 2 hereof and cause each
Prospectus to be supplemented by any required prospectus supplement and, as so
supplemented, to be filed pursuant to Rule 424 under the Securities Act; and
keep each Prospectus current during the period described in Section 4(3) of and
Rule 174 under the Securities Act that is applicable to transactions by brokers
or dealers with respect to the Registrable Securities or Exchange Securities;
     (iii) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, to counsel for the Initial Purchasers, to counsel for
such Holders and to each Underwriter of an Underwritten Offering of Registrable
Securities, if any, without charge,

10



--------------------------------------------------------------------------------



 



as many copies of each Prospectus or preliminary prospectus, and any amendment
or supplement thereto, as such Holder, counsel or Underwriter may reasonably
request in order to facilitate the sale or other disposition of the Registrable
Securities thereunder; and the Company and the Guarantors consent to the use of
such Prospectus, preliminary prospectus and any amendment or supplement thereto
in accordance with applicable law by each of the Holders of Registrable
Securities and any such Underwriters in connection with the offering and sale of
the Registrable Securities covered by and in the manner described in such
Prospectus, preliminary prospectus or any amendment or supplement thereto in
accordance with applicable law;
     (iv) use their commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or blue sky laws of
such jurisdictions in the United States as any Holder of Registrable Securities
covered by a Registration Statement shall reasonably request in writing by the
time the applicable Registration Statement becomes effective; cooperate with
such Holders in connection with any filings required to be made with the
Financial Industry Regulatory Authority; and do any and all other acts and
things that may be reasonably necessary or advisable to enable each Holder to
complete the disposition in each such jurisdiction of the Registrable Securities
owned by such Holder; provided that neither the Company nor any Guarantor shall
be required to (1) qualify as a foreign corporation or other entity or as a
dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (2) file any general consent to service of process in
any such jurisdiction or (3) subject itself to taxation in any such jurisdiction
if it is not so subject;
     (v) notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Holder of Registrable Securities and counsel for such
Holders promptly and, if requested by any such Holder or counsel, confirm such
advice in writing (1) when a Registration Statement has become effective, when
any post-effective amendment thereto has been filed and becomes effective and
when any amendment or supplement to the Prospectus has been filed, (2) of any
request by the SEC or any state securities authority for amendments and
supplements to a Registration Statement or Prospectus or for additional
information after the Registration Statement has become effective, (3) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, including the receipt by the Company of any
notice of objection of the SEC to the use of a Shelf Registration Statement or
any post-effective amendment thereto pursuant to Rule 401(g)(2) under the
Securities Act, (4) if, between the applicable effective date of a Shelf
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of the Company or any
Guarantor contained in any underwriting agreement, securities sales agreement or
other similar agreement, if any, relating to an offering of such Registrable
Securities cease to be true and correct in all material respects or if the
Company or any Guarantor receives any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, (5) of the
happening of any event during the period a Registration Statement is effective
that makes any statement made in such Registration Statement or the related
Prospectus untrue in any material respect or that requires the making of any
changes in such Registration Statement or Prospectus in

11



--------------------------------------------------------------------------------



 



order to make the statements therein not misleading, and (6) of any
determination by the Company or any Guarantor that a post-effective amendment to
a Registration Statement or any amendment or supplement to the Prospectus would
be appropriate;
     (vi) use their commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of a Registration Statement or, in the
case of a Shelf Registration, the resolution of any objection of the SEC
pursuant to Rule 401(g)(2), including by filing an amendment to such Shelf
Registration Statement on the proper form, as soon as reasonably practicable and
provide immediate notice to each Holder of the withdrawal of any such order or
such resolution;
     (vii) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, without charge, upon request, at least one conformed
copy of each Registration Statement and any post-effective amendment thereto
(without any documents incorporated therein by reference or exhibits thereto,
unless requested);
     (viii) in the case of a Shelf Registration, cooperate with the Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Holders may reasonably request at least one Business Day
prior to the closing of any sale of Registrable Securities;
     (ix) subject to the fifth paragraph of Section 2(d), in the case of a Shelf
Registration, upon the occurrence of any event contemplated by
Section 3(a)(v)(5) hereof, use their commercially reasonable efforts to prepare
and file with the SEC a supplement or post-effective amendment to such Shelf
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered (or, to the extent permitted by law, made available) to purchasers of
the Registrable Securities, such Prospectus will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; and the Company and the Guarantors shall notify the
Holders of Registrable Securities to suspend use of the Prospectus as promptly
as practicable after the occurrence of such an event, and such Holders hereby
agree to suspend use of the Prospectus until the Company and the Guarantors have
amended or supplemented the Prospectus to correct such misstatement or omission;
     (x) a reasonable time prior to the filing of any Registration Statement,
any Prospectus, any amendment to a Registration Statement or amendment or
supplement to a Prospectus or of any document that is to be incorporated by
reference into a Registration Statement or a Prospectus after initial filing of
a Registration Statement, provide copies of such document to the Initial
Purchasers and their counsel (and, in the case of a Shelf Registration
Statement, to the Holders of Registrable Securities and their counsel) and make
such of the representatives of the Company and the Guarantors as shall be
reasonably requested by the Initial Purchasers or their counsel (and, in the
case of a Shelf Registration Statement, the Holders of Registrable

12



--------------------------------------------------------------------------------



 



Securities or their counsel) available for discussion of such document; and the
Company and the Guarantors shall not, at any time after initial filing of a
Registration Statement, use or file any Prospectus, any amendment of or
supplement to a Registration Statement or a Prospectus, or any document that is
to be incorporated by reference into a Registration Statement or a Prospectus,
of which the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, the Holders of Registrable Securities and their counsel)
shall not have previously been advised and furnished a copy or to which the
Initial Purchasers or their counsel (and, in the case of a Shelf Registration
Statement, the Holders of Registrable Securities or their counsel) shall
reasonably object;
     (xi) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;
     (xii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;
     (xiii) in the case of a Shelf Registration, make available for inspection
by a representative of the Holders of the Registrable Securities (an
“Inspector”), any Underwriter participating in any disposition pursuant to such
Shelf Registration Statement, any attorneys and accountants designated by a
majority of the Holders of Registrable Securities to be included in such Shelf
Registration and any attorneys and accountants designated by such Underwriter,
at reasonable times and in a reasonable manner, all pertinent financial and
other records, documents and properties of the Company and its subsidiaries, and
cause the respective officers, directors and employees of the Company and the
Guarantors to supply all information reasonably requested by any such Inspector,
Underwriter, attorney or accountant in connection with a Shelf Registration
Statement; provided that if any such information is identified by the Company or
any Guarantor as being confidential or proprietary, each Person receiving such
information shall take actions to maintain it in confidence and such information
shall not be disclosed to any other Person until such time as the circumstances
in any of the following clauses 1, 2 or 3 exist, or used for any purpose other
than due diligence in connection with such Shelf Registration until such time as
the circumstances in the following clause 3 exist: (1) the disclosure of such
information is required to be set forth in the Shelf Registration Statement or
the Prospectus included therein or in an amendment to such Shelf Registration
Statement or an amendment or supplement to such Prospectus in order that such
Shelf Registration Statement, Prospectus, amendment or supplement as the case
may be, does not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing
(in which case the subject information may only be disclosed to another

13



--------------------------------------------------------------------------------



 



Person following such time as the Shelf Registration Statement in which such
information is included is publicly filed by the Company with the SEC), (2) such
Person shall be legally compelled to disclose such information pursuant to a
subpoena or other order from a court of competent jurisdiction (but only after
such Person shall have given the Company prior written notice of such
requirement, and provided that such Person uses reasonable efforts to allow the
Company at the Company’s expense to undertake to contest the compulsion to
disclose such information), or (3) the information has been made generally
available to the public. Notwithstanding the foregoing, any Person receiving
such information may disclose the information to any governmental or regulatory
authority having jurisdiction over such Person (other than pursuant to a
subpoena or other order from a court of competent jurisdiction, which disclosure
shall be subject to clause (2) of the proviso to the immediately preceding
sentence) without notice to or consent from the Company if such Person advises
such authority of the confidential nature of the information;
     (xiv) in the case of a Shelf Registration, use their commercially
reasonable efforts to cause all Registrable Securities to be listed on any
securities exchange or any automated quotation system on which similar
securities issued or guaranteed by the Company or any Guarantor are then listed
if requested by the Majority Holders, to the extent such Registrable Securities
satisfy applicable listing requirements;
     (xv) if reasonably requested by any Holder of Registrable Securities
covered by a Shelf Registration Statement, promptly include in or incorporate by
reference a Prospectus supplement or post-effective amendment such information
with respect to such Holder as such Holder reasonably requests to be included
therein and make all required filings of such Prospectus supplement or such
post-effective amendment as soon as reasonably practicable after the Company has
received notification of the matters to be so included in such filing;
     (xvi) in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those requested by the Holders of a majority in principal amount of the
Registrable Securities covered by the Shelf Registration Statement) in order to
expedite or facilitate the disposition of such Registrable Securities including,
but not limited to, an Underwritten Offering and in such connection, (1) to the
extent possible, make such representations and warranties to the Holders and any
Underwriters of such Registrable Securities with respect to the business of the
Company and its subsidiaries and the Registration Statement, Prospectus and
documents incorporated by reference or deemed incorporated by reference, if any,
in each case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings and confirm the same if and when
requested, (2) in connection with any Underwritten Offering, obtain opinions of
counsel to the Company and the Guarantors (which counsel and opinions, in form,
scope and substance, shall be reasonably satisfactory to the Holders and such
Underwriters and their respective counsel) addressed to each selling Holder and
Underwriter of Registrable Securities, covering the matters customarily covered
in opinions requested in underwritten offerings, (3) in connection with any
Underwritten Offering, obtain “comfort” letters from the independent certified
public accountants of the Company and the Guarantors (and, if necessary, any
other certified public accountant of any

14



--------------------------------------------------------------------------------



 



subsidiary of the Company or any Guarantor, or of any business acquired by the
Company or any Guarantor for which financial statements and financial data are
or are required to be included in the Registration Statement) addressed to each
selling Holder (to the extent permitted by applicable professional standards)
and Underwriter of Registrable Securities, such letters to be in customary form
and covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings, including but not limited to financial
information contained in any preliminary prospectus or Prospectus and (4) in
connection with any Underwritten Offering, deliver such documents and
certificates as may be reasonably requested by the Holders of a majority in
principal amount of the Registrable Securities being sold or the Underwriters,
and which are customarily delivered in underwritten offerings, to evidence the
continued validity of the representations and warranties of the Company and the
Guarantors made pursuant to clause (1) above and to evidence compliance with any
customary conditions contained in an underwriting agreement; and
     (xvii) so long as any Registrable Securities remain outstanding, cause each
Additional Guarantor upon the creation or acquisition by the Company of such
Additional Guarantor, to execute a counterpart to this Agreement in the form
attached hereto as Annex A and to deliver such counterpart to the Initial
Purchasers no later than five Business Days following the execution thereof.
     (b) In the case of a Shelf Registration Statement, as a condition to
including such Holder’s Registrable Securities in such Shelf Registration
Statement, each Holder of Registrable Securities must furnish to the Company
such information regarding such Holder and the proposed disposition by such
Holder of such Registrable Securities and provide comments to the Shelf
Registration Statement as the Company and the Guarantors may from time to time
reasonably request in writing within a reasonable time period specified by the
Company and of which such Holder has been notified in writing. Any Holder who
fails to comply with such provision shall not be entitled to include his
Registrable Securities in the Shelf Registration Statement or to receive the
increased interest specified under Section 2(d) with respect to such Registrable
Securities.
     (c) In the case of a Shelf Registration Statement, each Holder of
Registrable Securities covered in such Shelf Registration Statement agrees that,
upon receipt of any notice from the Company and the Guarantors of the happening
of any event of the kind described in Section 3(a)(v)(2) through and including
3(a)(v)(5) hereof, such Holder will treat such notice as confidential
information within the meaning of Section 3(a)(xiii) hereof and will forthwith
discontinue disposition of Registrable Securities pursuant to the Shelf
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(a)(ix) hereof and,
if so directed by the Company and the Guarantors, such Holder will deliver to
the Company and the Guarantors all copies in its possession, other than
permanent file copies then in such Holder’s possession, of the Prospectus
covering such Registrable Securities that is current at the time of receipt of
such notice.
     (d) If the Company and the Guarantors shall give any notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Company and the Guarantors shall extend the period during which such
Registration Statement

15



--------------------------------------------------------------------------------



 



shall be maintained effective pursuant to this Agreement by the number of days
during the period from and including the date of the giving of such notice to
and including the date when the Holders of such Registrable Securities shall
have received copies of the supplemented or amended Prospectus necessary to
resume such dispositions. The Company and the Guarantors may give any such
notice one or more times during any 365-day period and any such suspensions
shall not exceed 90 days in the aggregate during any 365-day period.
     (e) The Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment bank or
investment banks and manager or managers (each an “Underwriter”) that will
administer the offering will be selected by the Holders of a majority in
principal amount of the Registrable Securities included in such offering,
subject to the consent of the Company (which shall not be unreasonably
withheld). No Holder may participate in any Underwritten Offering unless such
Holder (i) agrees to sell such Holder’s Securities on the basis provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements and (ii) completes and executes all reasonable questionnaires,
powers of attorney, indemnities, underwriting agreements, lock-up letters and
other documents, under customary terms, and required under the terms of such
underwriting arrangements.
     4. Participation of Broker-Dealers in Exchange Offer. (a) The Staff has
taken the position that any broker-dealer that receives Exchange Securities for
its own account in the Exchange Offer in exchange for Securities that were
acquired by such broker-dealer as a result of market-making or other trading
activities (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.
     The Company, the Guarantors and the Holders understand that it is the
Staff’s position that if the Prospectus contained in the Exchange Offer
Registration Statement includes a plan of distribution containing a statement to
the above effect and the means by which Participating Broker-Dealers may resell
the Exchange Securities, without naming the Participating Broker-Dealers or
specifying the amount of Exchange Securities owned by them (except to the extent
required by Staff positions), such Prospectus may be delivered by Participating
Broker-Dealers (or, to the extent permitted by law, made available to
purchasers) to satisfy their prospectus delivery obligation under the Securities
Act in connection with resales of Exchange Securities for their own accounts, so
long as the Prospectus otherwise meets the requirements of the Securities Act.
     (b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement for a period
of up to 180 days after the last Exchange Date (as such period may be extended
pursuant to Section 3(d) of this Agreement), if requested by one or more
Participating Broker-Dealers, in order to expedite or facilitate the disposition
of any Exchange Securities by

16



--------------------------------------------------------------------------------



 



Participating Broker-Dealers consistent with the positions of the Staff recited
in Section 4(a) above. The Company and the Guarantors further agree that
Participating Broker-Dealers shall be authorized to deliver such Prospectus (or,
to the extent permitted by law, make available) during such period (but not
thereafter) in connection with the resales contemplated by this Section 4;
provided that the Company and the Guarantors shall not be required to amend or
supplement the Prospectus contained in the Exchange Offer Registration
Statement, as would otherwise be contemplated by Section 3, (A) after the
Participating Broker-Dealers shall have disposed of the Registrable Securities
or (B) for a period exceeding 180 days after the last Exchange Date (as such
period may be extended pursuant to Section 3(d)) and Participating
Broker-Dealers shall not be authorized by the Company and the Guarantors to
deliver and shall not deliver such Prospectus after such date or period in
connection with the resales contemplated by this Section 4; and the application
of the Shelf Registration procedures set forth in Section 3 of this Agreement to
the Exchange Offer Registration, to the extent not required by the positions of
the Staff or the Securities Act and the rules and regulations thereunder, will
be in conformity with the reasonable request to the Company and the Guarantors
by the Initial Purchasers or with the reasonable request in writing to the
Company by one or more broker-dealers who certify to the Initial Purchasers and
the Company and the Guarantors in writing that they anticipate that they will be
Participating Broker-Dealers; and provided further that, in connection with such
application of the Shelf Registration procedures set forth in Section 3 to the
Exchange Offer Registration, the Company and the Guarantors shall be obligated
(x) to deal only with one entity representing the Participating Broker-Dealers,
which shall be Goldman Sachs, (y) to pay the reasonable fees and expenses of
only one counsel representing the Participating Broker-Dealers, which shall be
counsel to the Initial Purchasers unless such counsel elects not to so act and
(z) to cause to be delivered only one, if any, “cold comfort” letter with
respect to the Prospectus in the form existing on the last Exchange Date and
with respect to each subsequent amendment to supplement, if any, effected during
the period specified in Section 3 above.
     (c) The Initial Purchasers shall have no liability to the Company, any
Guarantor or any Holder with respect to any request that they may make pursuant
to Section 4(b) above.
     5. Indemnification and Contribution. (a) The Company and each Guarantor,
jointly and severally, agree to indemnify and hold harmless (i) each Initial
Purchaser and each Holder, their respective affiliates, directors and officers
and each Person, if any, who controls any Initial Purchaser or any Holder within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including, without limitation, legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), joint or several, that arise out of, or are
based upon, (1) any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement or any omission or alleged omission
to state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, or (2) any untrue statement
or alleged untrue statement of a material fact contained in any Prospectus, any
Free Writing Prospectus used in violation of this Agreement or any “issuer
information” (“Issuer Information”) filed

17



--------------------------------------------------------------------------------



 



or required to be filed pursuant to Rule 433(d) under the Securities Act, or any
omission or alleged omission to state therein a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, in each case except insofar as such losses,
claims, damages or liabilities arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to any Initial Purchaser or
information relating to any Holder furnished to the Company in writing through
Goldman Sachs, BofA Merrill Lynch, JPMorgan or any selling Holder, respectively
expressly for use therein. In connection with any Underwritten Offering
permitted by Section 3, the Company and the Guarantors, jointly and severally,
will also indemnify the Underwriters, if any, selling brokers, dealers and
similar securities industry professionals participating in the distribution,
their respective affiliates and each Person who controls such Persons (within
the meaning of the Securities Act and the Exchange Act) to the same extent as
provided above with respect to the indemnification of the Holders, if requested
in connection with any Registration Statement, any Prospectus, any Free Writing
Prospectus or any Issuer Information.
     (b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors, the Initial Purchasers and the other
selling Holders, the directors of the Company and the Guarantors, each officer
of the Company and the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Company, the Guarantors, any Initial Purchaser
and any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Holder furnished to
the Company in writing by such Holder expressly for use in any Registration
Statement and any Prospectus.
     (c) If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under this Section 5 except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided, further, that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have to an Indemnified Person
otherwise than under this Section 5. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 5
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred. In any such proceeding, any
Indemnified

18



--------------------------------------------------------------------------------



 



Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) for any Initial Purchaser, its affiliates, directors and
officers and any control Persons of such Initial Purchaser shall be designated
in writing by Goldman Sachs, BofA Merrill Lynch and JPMorgan, (y) for any
Holder, its directors and officers and any control Persons of such Holder shall
be designated in writing by the Majority Holders and (z) in all other cases
shall be designated in writing by the Company. The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.
     (d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors from the offering of the Securities and the Exchange
Securities, on the one hand, and by the Holders from receiving Securities or
Exchange Securities registered under the Securities Act, on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company
and the Guarantors on the one hand and the Holders on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company and the Guarantors on the

19



--------------------------------------------------------------------------------



 



one hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
     (e) The Company, the Guarantors and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 5 were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any reasonable legal or other
expenses incurred by such Indemnified Person in connection with any such action
or claim. Notwithstanding the provisions of this Section 5, in no event shall a
Holder be required to contribute any amount in excess of the amount by which the
total price at which the Securities or Exchange Securities sold by such Holder
exceeds the amount of any damages that such Holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 5 are several and not joint.
     (f) The remedies provided for in this Section 5 are not exclusive and shall
not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.
     (g) The indemnity and contribution provisions contained in this Section 5
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
the Initial Purchasers or any Holder or any Person controlling any Initial
Purchaser or any Holder, or by or on behalf of the Company or the Guarantors or
the officers or directors of or any Person controlling the Company or the
Guarantors, (iii) acceptance of any of the Exchange Securities and (iv) any sale
of Registrable Securities pursuant to a Shelf Registration Statement.
     6. General.
     (a) No Inconsistent Agreements. The Company and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the Company
or any Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.

20



--------------------------------------------------------------------------------



 



     (b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder. Any amendments, modifications, supplements, waivers or
consents pursuant to this Section 6(b) shall be by a writing executed by each of
the parties hereto.
     (c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address given by such Holder to the Company by
means of a notice given in accordance with the provisions of this Section 6(c),
which address initially is, with respect to the Initial Purchasers, the address
set forth in the Purchase Agreement; (ii) if to the Company and the Guarantors,
initially at the Company’s address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c); and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c). All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when answered back, if telexed; when receipt is acknowledged, if
telecopied; and on the next Business Day if timely delivered to an air courier
guaranteeing overnight delivery. Copies of all such notices, demands or other
communications shall be concurrently delivered by the Person giving the same to
the Trustee, at the address specified in the Indenture.
     (d) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such Person shall be entitled to receive the benefits hereof. The Initial
Purchasers (in their capacity as Initial Purchasers) shall have no liability or
obligation to the Company or the Guarantors with respect to any failure by a
Holder to comply with, or any breach by any Holder of, any of the obligations of
such Holder under this Agreement.

21



--------------------------------------------------------------------------------



 



     (e) Third Party Beneficiaries. Each Holder shall be a third party
beneficiary to the agreements made hereunder between the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
other Holders hereunder.
     (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (g) Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.
     (h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (j) Entire Agreement; Severability. This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto. If any
term, provision, covenant or restriction contained in this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated. The Company, the Guarantors and the
Initial Purchasers shall endeavor in good faith negotiations to replace the
invalid, void or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, void or
unenforceable provisions.

22



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            ENERGIZER HOLDINGS, INC.
      By:         Name:         Title:           EVEREADY BATTERY COMPANY, INC.
      By:         Name:         Title:           ENERGIZER BATTERY
MANUFACTURING, INC.
      By:         Name:         Title:           ENERGIZER BATTERY, INC.
      By:         Name:         Title:           ENERGIZER INTERNATIONAL, INC.
      By:         Name:         Title:        

[Signature page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



            ENERGIZER PERSONAL CARE, LLC
      By:         Name:         Title:           PLAYTEX PRODUCTS, LLC
      By:         Name:         Title:           PLAYTEX MANUFACTURING, INC.
      By:         Name:         Title:           SCHICK MANUFACTURING, INC.
      By:         Name:         Title:           SUN PHARMACEUTICALS, LLC
      By:         Name:         Title:        

[Signature page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



            TANNING RESEARCH LABORATORIES, LLC
      By:         Name:         Title:        

[Signature page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



          Confirmed and accepted as of the date first above written:
For themselves and on behalf of the several Initial Purchasers

GOLDMAN, SACHS & CO.
     as Initial Purchaser
    By           Goldman, Sachs & Co.      MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
     as Initial Purchaser            By           Authorized Signatory         
    J. P. MORGAN SECURITIES LLC
     as Initial Purchaser
    By           Authorized Signatory             

[Signature page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



Annex A
Counterpart to Registration Rights Agreement
     The undersigned hereby absolutely, unconditionally and irrevocably agrees
as a Guarantor (as defined in the Registration Rights Agreement, dated as of May
[ ], 2011 by and among the Company, a Missouri corporation, the guarantors party
thereto and Goldman, Sachs & Co., Merrill, Lynch, Pierce, Fenner & Smith
Incorporated and J.P. Morgan Securities LLC on behalf of themselves and the
other Initial Purchasers) to be bound by the terms and provisions of such
Registration Rights Agreement.
     IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
________.

            [NAME]
      By:           NAME:        Title:        

 